                                             Case 19-13898-abl       Doc 131    Entered 04/06/20 15:10:21       Page 1 of 101




                                         1   Ogonna Brown, Esq.                                      E-Filed on April 6, 2020
                                             Nevada Bar No. 7589
                                         2   OBrown@lrrc.com                                        Lenard E. Schwartzer, Esq.
                                             Adrienne Brantley-Lomeli, Esq.                         Nevada Bar No. 0399
                                         3                                                          Jeanette E. McPherson, Esq.
                                             Nevada Bar No. 14486
                                         4   ABrantley@lrrc.com                                     Nevada Bar No. 5423
                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP                     SCHWARTZER & MCPHERSON
                                         5   3993 Howard Hughes Parkway, Suite 600                  LAW FIRM
                                             Las Vegas, NV 89169                                    2850 South Jones Blvd., Suite 1
                                         6   Tel: 702.949.8200                                      Las Vegas NV 89146
                                         7   Fax: 702.949.8398                                      Attorneys for Shelley D. Krohn, Chapter
                                                                                                    7 Trustee
                                         8   Attorneys for Creditors MDF Holdings, LLC,
                                             Tara Lipton, and Herbert Feinberg
3993 Howard Hughes Parkway, Suite 600




                                         9

                                        10
                                                                      UNITED STATES BANKRUPTCY COURT
                                        11
Las Vegas, NV 89169




                                        12                                     DISTRICT OF NEVADA

                                        13   In re:                                             Chapter 7

                                        14   HUNTER LIPTON,                                     Case No. BK-19-13898-ABL
                                        15                                 Debtor.              JOINT MOTION TO APPROVE
                                                                                                SETTLEMENT UNDER RULE 9019
                                        16

                                        17
                                                                                                Date Of Hearing: OST PENDING
                                        18                                                      Time Of Hearing: OST PENDING

                                        19                                                      Judge: Hon. August B. Landis
                                        20              Creditors MDF Holdings, LLC (“MDF”), Tara Lipton (“Ms. Lipton”), and Herbert

                                        21   Feinberg (“Mr. Feinberg”) (collectively, “Creditors”), by and through their counsel, Ogonna M.

                                        22   Brown, Esq. of the law firm Lewis Roca Rothgerber Christie, LLP, and Shelley D. Krohn, the

                                        23   appointed Chapter 7 trustee of the above-captioned bankruptcy estate (“Trustee”), by and through

                                        24   her counsel, Lenard E. Schwartzer, Esq. of Schwartzer & McPherson Law Firm (collectively, the

                                        25

                                        26
                                             00643376.1 AMSLLP


                                             110887722.1
                                             Case 19-13898-abl            Doc 131     Entered 04/06/20 15:10:21         Page 2 of 101




                                         1   “Parties”) hereby move this Court pursuant to Bankruptcy Rule 9019 for an order approving a

                                         2   settlement agreement by and between the Parties (the “Motion”).

                                         3              This Motion is made and based upon the following Memorandum of Points and
                                         4   Authorities, the Declaration of Shelley D. Krohn. (“Krohn Declaration”), the Court appointed
                                         5   Chapter 7 Trustee of the Bankruptcy Estate of Hunter Lipton (“Debtor”), filed separately and

                                         6   concurrently herewith pursuant to Rule 9014(c) of the Local Rule of Bankruptcy Practice of the United

                                         7   States District Court for the District of Nevada. A true and correct copy of the Settlement

                                         8   Agreement is attached to the Krohn Declaration as Exhibit “1” (the “Settlement Agreement”).
3993 Howard Hughes Parkway, Suite 600




                                         9   This Motion is also supported by the following Memorandum of Points and Authorities, the
                                        10   pleadings and papers on file herein, and any argument this Court may entertain regarding the

                                        11   Motion.
Las Vegas, NV 89169




                                        12                             MEMORANDUM OF POINTS AND AUTHORITIES
                                                                              I.   BACKGROUND FACTS
                                        13
                                                        1.       As set forth in greater detail in the recitals provided in the Settlement Agreement,
                                        14
                                             Ms. Lipton and Debtor were married on January 19, 2003, in a civil ceremony in Palm Beach,
                                        15
                                             Florida.
                                        16
                                                        2.       There are four (4) minor children in the fourteen-year marriage, ranging in ages
                                        17
                                             from 16 to 10.
                                        18
                                             FORMATION OF MDF
                                        19
                                                        3.       MDF is a Delaware limited liability company, which commenced operations in
                                        20
                                             2011.
                                        21
                                                        4.       The ownership structure of MDF and each member’s units and voting/approval
                                        22
                                             rights as of the Petition Date is reflected in the MDF Amended and Restated Operating
                                        23
                                             Agreement dated September 23, 2013 (the “Operating Agreement”).
                                        24
                                                        5.       In accordance with the Operating Agreement, Feinberg is MDF’s Manager.
                                        25

                                        26
                                             00643376.1 AMSLLP
                                             110887722.1                                          -2-
                                             Case 19-13898-abl            Doc 131     Entered 04/06/20 15:10:21         Page 3 of 101




                                         1              6.       In 2015, Gotham loaned $2,000,000 to MDF.          The balance currently due and

                                         2   owing to Gotham from MDF as of February 29, 2020, is approximately $1,635,631.

                                         3              7.       In accordance with the Operating Agreement Recital B, Feinberg “may amend

                                         4   this Agreement without any vote, consent, approval, authorization or other action of any Member

                                         5   (provided that notice of such amendment is given to all Members) to (a) subject to Section

                                         6   11.12(a), designate the rights, preferences, privileges and restrictions granted to and imposed

                                         7   upon any new Members or any Units representing any class or series thereof, and to fix the

                                         8   number of Units of any such class or series; or (b) reflect (i) the withdrawal, addition or
3993 Howard Hughes Parkway, Suite 600




                                         9   substitution of Members, and (ii) the issuance of additional Units.”

                                        10              8.       Recital C further provides that “Section 14.2 of the Operating Agreement permits
                                        11   Feinberg to amend the Operating Agreement without any without any vote, consent, approval,
Las Vegas, NV 89169




                                        12   authorization or other action of any Member.” In 2015, Mr. Lipton approached Mr. Feinberg for
                                        13   an additional loan for MDF to fund a portion of another asset acquisition for MDF. Gotham
                                        14   ultimately loaned $2,000,000 to MDF out of the $3,000,000+ purchase price.
                                        15              9.       The balance currently due and owing to Gotham from MDF is approximately
                                        16   $1,635,631.00 as of February 29, 2020.
                                        17              10.      Feinberg is also the managing member of Gotham Enterprises, LLC (“Gotham”)
                                        18   and controls Gotham.

                                        19              11.      As of the Petition Date, (i) Feinberg, together with Gotham, are the title holder of

                                        20   59.65% interest in MDF, and (ii) Debtor is the title holder of approximately 29.44% interest in

                                        21   MDF, consisting of 250,000 Class A-1 units of MDF, which are non-voting shares. Debtor’s

                                        22   Schedules filed in the Bankruptcy Action incorrectly reflect that the Debtor is the title holder of

                                        23   a 30.38% interest in MDF.

                                        24              12.      Debtor was suspended from MDF on February 11, 2019, and was terminated from

                                        25   MDF on May 17, 2019, before his June 20, 2019 bankruptcy filing.

                                        26
                                             00643376.1 AMSLLP
                                             110887722.1                                          -3-
                                             Case 19-13898-abl           Doc 131     Entered 04/06/20 15:10:21       Page 4 of 101




                                         1              13.      On May 13, 2019, Debtor commenced a lawsuit against MDF and Mr. Feinberg

                                         2   in the Eighth Judicial District Court, Clark County, Nevada, pending as Case No. A-19-794699-

                                         3   C, in Department No. 20 (hereinafter the “State Court Action”).

                                         4   DEBTOR’S INTEREST IN MARITAL ASSETS

                                         5              14.      Debtor, Ms. Lipton and the children resided at the residence located at 255 East

                                         6   74th Street, Apartment 3A, New York, New York (the “New York Apartment”) since 2009. Title

                                         7   to the 74th Street Apartment is held in the joint names of Debtor and Ms. Lipton.

                                         8              15.      In April 2018, Debtor moved out of the 74th Street Apartment.
3993 Howard Hughes Parkway, Suite 600




                                         9              16.      Debtor and Ms. Lipton purchased a time share located at 315 East Dean Street
                                        10   (St. Regis Residence Club), Aspen Colorado 81611 during their marriage, title to which is not
                                        11   held in the Debtor’s name (the “Aspen Timeshare”).
Las Vegas, NV 89169




                                        12              17.      On or around July 23, 2018, Ms. Lipton commenced divorce proceedings against
                                        13   Defendant by filing a Summons (and Notice of Automatic Orders pursuant to D.R.L. § 236 and
                                        14   Notice Concerning Continuation of Health Care Coverage and Notice of Guideline Maintenance)
                                        15   and Verified Complaint, in the Supreme Court of the State of New York, County of New York,
                                        16   assigned Index No. 307119/2018 (“New York Divorce Action”).
                                        17              18.      When Ms. Lipton commenced the New York Divorce Action, there was no
                                        18   judgment in any court for a divorce, and no other matrimonial action for divorce between Ms.

                                        19   Lipton and Debtor was pending in the New York or any other court of competent jurisdiction.

                                        20              19.      As of the execution of this Settlement Agreement, there is no order for pre-

                                        21   petition alimony or child support and no judgement for divorce from the New York Court arising

                                        22   from the New York Divorce Action, and the New York Court has not made an adjudication of

                                        23   the division of assets or a distribution of assets relating to the Debtor, Ms. Lipton and his four

                                        24   (4) children.

                                        25

                                        26
                                             00643376.1 AMSLLP
                                             110887722.1                                        -4-
                                             Case 19-13898-abl            Doc 131     Entered 04/06/20 15:10:21        Page 5 of 101




                                         1   CANTAL TRADE LITIGATION

                                         2              20.      In 2017, Lokesh Melwani and Cantal Trade, Ltd. (collectively, “Cantal Trade”)

                                         3   commenced litigation against Mr. Lipton, Eagle Point Financial, LLC and MDF, which case is

                                         4   currently pending in the United States District Court, Southern District of New York as Case No.

                                         5   1:17-cv-08308-PGG/RJS (“Cantal Trade Litigation”).

                                         6              21.      Cantal Trade asserts claims of unjust enrichment and conversion against MDF on

                                         7   the basis that MDF was allegedly “created or founded by Hunter Lipton, using in part or in whole

                                         8   assets which are the rightful property” of Cantal Trade.
3993 Howard Hughes Parkway, Suite 600




                                         9              22.      As a result of the commencement of Mr. Lipton’s Bankruptcy Case, the automatic
                                        10   stay is in place and the Cantal Trade Action is stayed solely as to Mr. Lipton.
                                        11              23.      On September 11, 2019, New York District Court Judge Paul G. Gardephe,
Las Vegas, NV 89169




                                        12   presiding over the Cantal Trade Action, ordered that Eagle Point and MDF proceed to defend the
                                        13   litigation Cantal Trade commenced against them pursuant to the Order (ECF No. 85).
                                        14              24.      MDF has been forced to expend attorneys’ fees to defend the frivolous litigation
                                        15   commenced by Cantal Trade, and is now exposed to potential liability for nearly $600,000.
                                        16   DEBTOR’S CHAPTER 7 BANKRUPTCY
                                        17              25.      On June 20, 2019 (“Petition Date”), Debtor filed a voluntary petition for relief
                                        18   under Chapter 7 of the Bankruptcy Code, thereby commencing bankruptcy Case No. BK-S-19-

                                        19   13898-ABL (the “Bankruptcy Case”).

                                        20              26.      Shelley D. Krohn is the duly appointed and acting Chapter 7 Trustee in the

                                        21   Debtor’s Bankruptcy Case.

                                        22              27.      As of the Petition Date, the amount of the IRS claim against Debtor and Ms.

                                        23   Lipton is $3,649,784.96, of which $48,901.28 is purported to be secured by the IRS, and

                                        24   $1,037,996.51 is claimed as taxes or penalties under Section 507(a)(8). See POC No 8.

                                        25              28.      In the month leading up to the Petition Date, Debtor did not provide any financial

                                        26   support to Ms. Lipton and their four (4) minor children, as evidenced in the Proof of Claim Ms.
                                             00643376.1 AMSLLP
                                             110887722.1                                         -5-
                                             Case 19-13898-abl           Doc 131     Entered 04/06/20 15:10:21       Page 6 of 101




                                         1   Lipton filed in Debtor’s Bankruptcy Case, which includes a claim for $69,215.00 relating to the

                                         2   outstanding domestic support obligation (“DSO”) due and owing for June 2019. See POC No. 3.

                                         3              29.      On July 22, 2019, the Trustee and Ms. Lipton entered into a Stipulation agreeing

                                         4   that the Bankruptcy Case did not stay the New York proceedings pending pre-petition, regarding

                                         5   the establishment of domestic support obligations, child custody and visitation matters, the

                                         6   dissolution of the marriage. See Stipulation (ECF No. 24).

                                         7              30.      On August 13, 2019, Mr. Feinberg filed a Proof of Claim against the Debtor in

                                         8   the amount of $6,912,489.20, consisting of $761,613.01 in unpaid interest due and owing on a
3993 Howard Hughes Parkway, Suite 600




                                         9   2011 loan to Debtor, Mr. Feinberg’s guaranty on the Deutsche Bank loan for the New York

                                        10   Apartment in the amount of $5,000,000, and a $1,150,876.19 loan reflected in a Promissory Note

                                        11   incurred by the Debtor. See POC No. 1.
Las Vegas, NV 89169




                                        12              31.      On August 13, 2019, MDF filed a Proof of Claim against the Debtor in the amount

                                        13   of $1,974,495.65, consisting of a $500,833.33 Promissory Note the Debtor wrote for his benefit,

                                        14   misappropriation of funds for Debtor’s personal use in the amount of $184,492, $34,399.32 loss

                                        15   to MDF for the under market interest rate Debtor loaned to himself from MDF and negative

                                        16   capital for double dipping against MDF from 2013 through 2017. See POC No. 2.

                                        17              32.      On September 23, 2019, MDF and Mr. Feinberg commenced an Adversary
                                        18   Proceeding Against Debtor for, among other things, fraud and misappropriation of company

                                        19   funds, pending as Adv. Case No. 19-01095-ABL (“MDF Adversary Action”).

                                        20   BANKRUPTCY ADVERSARY PROCEEDINGS

                                        21              33.      On September 23, 2019, Ms. Lipton commenced an Adversary Proceeding

                                        22   Against Debtor for, among other things, a ruling to Determine Assets of the Estate Pursuant to

                                        23   11 U.S.C. § 541 for the division of marital assets of the Debtor and Ms. Lipton and to determine

                                        24   the extent and scope of the nondischargeable debts of the Debtor under 11 U.S.C. § 523, pending

                                        25   as Adv. Case No. 19-01096-ABL (“Lipton Adversary Action”).

                                        26
                                             00643376.1 AMSLLP
                                             110887722.1                                        -6-
                                             Case 19-13898-abl            Doc 131     Entered 04/06/20 15:10:21        Page 7 of 101




                                         1              34.      On October 23, 2019, the Trustee filed a Motion to Intervene as Defendant and

                                         2   Counter-Claimant in the Lipton Adversary Complaint (Adv. ECF No. 29).

                                         3              35.      On October 30, 2019, Ms. Lipton stipulated to allow the Trustee to intervene as a

                                         4   real party in interest regarding the division of marital assets relating to assets of the Bankruptcy

                                         5   Estate as of the Petition Date, as set forth in the Stipulation to Grant Motion to Intervene as

                                         6   Defendant and Counter-Claimant and Vacate Hearing (Adv. ECF No. 34).

                                         7              36.      On November 1, 2019, the Trustee filed an Answer and Counterclaim (Adv. ECF

                                         8   No. 36).
3993 Howard Hughes Parkway, Suite 600




                                         9              37.      On December 2, 2019, Ms. Lipton filed an Answer to Counterclaim in response

                                        10   to the Trustee’s Counterclaim (Adv. ECF No. 38).

                                        11              38.      On December 10, 2019, the Trustee filed a Motion for Partial Summary Judgment
Las Vegas, NV 89169




                                        12   for Partial Judgment on the Pleadings (“Motion for Summary Judgment”). (Adv. ECF No. 39).
                                        13              39.      On February 25, 2020, Ms. Lipton filed an Opposition to the Motion for Summary
                                        14   Judgment (Adv. ECF No. 56).
                                        15              40.      On March 3, 2020, the Trustee filed a Reply in Support of the Motion for Partial
                                        16   Summary Judgment for Partial Judgment on the Pleadings (Adv. ECF No. 59).
                                        17              41.      On March 10, 2020, the Bankruptcy Court held a hearing on the Trustee’s Motion
                                        18   for Partial Summary Judgment for Partial Judgment on the Pleadings (Adv. ECF No. 39).

                                        19              42.      The Court took the Motion for Summary Judgment under submission, and

                                        20   scheduled a hearing for April 9, 2020, at 3:00 p.m. for the sole purpose of issuing a ruling in

                                        21   open court.

                                        22   CHAPTER 7 TRUSTEE’S DUE DILIGENCE RE VALUE OF ESTATE’S INTEREST IN MDF

                                        23              43.      As set forth in greater detail in the Krohn Declaration, the Trustee has conducted

                                        24   due diligence in connection with the Estate’s minority non-voting interest in MDF.

                                        25              44.      On August 15, 2019, the Trustee received over fifty (50) pages of information

                                        26   regarding MDF, including, but not limited to, financial information regarding MDF, MDF’s
                                             00643376.1 AMSLLP
                                             110887722.1                                         -7-
                                             Case 19-13898-abl            Doc 131      Entered 04/06/20 15:10:21       Page 8 of 101




                                         1   revenue and inbound from 2016, 2017, 2018, and the projections through 2019, along with the

                                         2   operating governing documents, such as the MDF Operating Agreement and amendments

                                         3   thereto, and information regarding the limitations on the MDF Stock Transfer.

                                         4              45.      In addition to the MDF documents provided on August 15, 2019, on November

                                         5   1, 2019, MDF provided the Trustee with nearly 300 pages of financial documents relating to

                                         6   MDF, including, but not limited to years’ worth of the following financial documents:

                                         7                       (a) Balance Sheets;

                                         8                       (b) Profit and Loss Statements;
3993 Howard Hughes Parkway, Suite 600




                                         9                       (c) Tax Returns;

                                        10                       (d) K-1s;

                                        11                       (e) Depreciation and amortization reports;
Las Vegas, NV 89169




                                        12                       (f) Itemization of tax expenses and deductions;

                                        13                       (g) Review report of independent certified public accountants;

                                        14                       (h) Cash flow statements; (i) Income statements;

                                        15                       (j) Statements of members’ equity;

                                        16                       (k) Consolidated financial statement;

                                        17                       (l) Pre-petition offers to purchase membership interests; and

                                        18                       (m) Valuation of MDF’s intangible assets.

                                        19              46.      On January 2, 2020, as part of its initial disclosures in connection with the

                                        20   Adversary Complaint, MDF disclosed to the Trustee nearly 900 pages of documents to the

                                        21   Trustee, which included additional information relating to MDF.

                                        22              47.      On February 4, 2020, MDF submitted to the Trustee the draft Balance Sheets and

                                        23   Profit and Loss Statements of MDF for the year 2019.

                                        24              48.      On March 19, 2020, MDF submitted to the Trustee comparison results for MDF

                                        25   comparing the year 2019 and through February 2020.

                                        26
                                             00643376.1 AMSLLP
                                             110887722.1                                           -8-
                                             Case 19-13898-abl            Doc 131     Entered 04/06/20 15:10:21        Page 9 of 101




                                         1   TRUSTEE’S DUE DILIGENCE RE VALUE OF ESTATE’S INTEREST IN NEW YORK APARTMENT

                                         2              49.      On January 21, 2020, Ms. Lipton submitted to the Trustee an appraisal report for

                                         3   the New York Apartment. The report estimated the value of the New York Apartment as

                                         4   $5,000,000.

                                         5              50.      On March 17, 2020, the Trustee submitted to Ms. Lipton an independent valuation

                                         6   from a realtor of the New York Apartment procured by the Trustee. The realtor estimated the

                                         7   value of the New York Apartment in the $5,900,000 to $6,150,000 range.

                                         8              51.      Neither valuation considered the costs of sale which in New York range are
3993 Howard Hughes Parkway, Suite 600




                                         9   approximately 8 to 10 percent. 1

                                        10              52.      The New York Apartment is subject to a mortgage in the approximate amount of
                                        11   $5,000,000 which is guaranteed by Herb Feinberg.
Las Vegas, NV 89169




                                        12   SETTLEMENT IS IN THE BEST INTEREST OF ESTATE
                                        13              53.      The proposed global Settlement Agreement entered into between the Trustee, on
                                        14   one hand, and MDF, Herb Feinberg and Ms. Lipton, on the other hand, will eliminate substantial
                                        15   administrative fees and costs and resolve the contested matters between the Parties.
                                        16              54.      The proposed settlement will eliminate the need to retain expert witnesses and the
                                        17   administrative cost and delay attendant with holding evidentiary hearings regarding the valuation
                                        18   of MDF on one hand, and the valuation of the New York Apartment on the other hand, which

                                        19
                                             1
                                        20     Seller closing costs in NYC are between 8% to 10% of the sale price. Seller closing costs are
                                             usually higher for co-ops than condos because most co-ops charge sellers a flip tax. Closing
                                        21   costs include a 6% broker fee, NYC Transfer Taxes of 1.4% to 1.825%, legal fees, a flip tax for
                                             co-ops, building fees and miscellaneous fees. The Mansion Tax for New York City is estimated
                                        22   at 2.25% for the subject property.
                                        23   The traditional 6% real estate broker commission is the largest component of seller closing costs
                                             in New York City. The second largest closing costs are the New York City and New York State
                                        24   Transfer Taxes which are a combined 1.4% for sales at or below $500,000 and 1.825% for
                                        25   anything above $500,000. In addition, the sale costs will include title company fees and costs
                                             and attorneys’ fees and costs.
                                        26
                                             00643376.1 AMSLLP
                                             110887722.1                                         -9-
                                             Case 19-13898-abl           Doc 131    Entered 04/06/20 15:10:21       Page 10 of 101




                                         1   will globally resolve all of the issues between the Trustee, MDF, Feinberg and Ms. Lipton in

                                         2   connection with the pending Adversary Complaint in the matter of Hunter Lipton v. Tara Lipton,

                                         3   Adv. Case No. 19-01096-ABL, and the State Court Action.

                                         4              55.      The Trustee is bound by limitations on transferability of the Estate’s MDF’s

                                         5   shares set forth under Section 12.1 of the MDF Operating Agreement, impacting the Trustee’s

                                         6   ability to market and sell the Bankruptcy Estate’s minority non-voting shares in MDF. Section

                                         7   12.1 of the MDF Operating Agreement, governing transfer restrictions of any membership

                                         8   interests in MDF, provides the following limitations that bind the Trustee:
3993 Howard Hughes Parkway, Suite 600




                                         9              12.1 Transfer Restrictions. Except for Feinberg, no Member may transfer any of
                                                        their Interest to any Person who is not a Member other than in compliance with the
                                        10              terms and conditions of Article 12. Notwithstanding the aforesaid, no Member may
                                                        transfer any of their Interest without the consent of Feinberg…Any attempted
                                        11              transfer of any Interest that is made other than in compliance with the terms and
                                                        conditions of this Article 12 shall be invalid and shall not be reflected on the
Las Vegas, NV 89169




                                        12              Company’s books.
                                        13   See MDF Operating Agreement, § 12.1, p. 17.
                                        14   SETTLEMENT CONFERENCE AND IMPACT OF CORONAVIRUS ON VALUE OF ESTATE ASSETS
                                        15              56.      On March 23, 2020, an informal settlement conference was held via video and
                                        16   telephonic appearance with the Trustee, her counsel, Mr. Feinberg, Ms. Lipton, representatives
                                        17   of MDF, and respective counsel for the participants (“Settlement Conference”).
                                        18              57.      Extensive discussions and negotiations were held during the Settlement

                                        19   Conference, which commenced at 11:00 a.m. and concluded at 4:54 p.m., with breaks during the

                                        20   settlement discussions.

                                        21              58.      The Trustee believes that the proposed settlement results in a quick, fair, and

                                        22   reasonable recovery for the creditors of the Estate, factoring in the overall recovery, the relative

                                        23   costs associated with litigating outside of this proposed settlement and the costly appeals of any

                                        24   ruling from this Court.

                                        25              59.      In the Trustee’s business judgment, the Trustee: (i) asserts that she has made

                                        26   an informed decision in entering into the Settlement Agreement; (ii) believes that the settlement
                                             00643376.1 AMSLLP
                                             110887722.1                                       - 10 -
                                             Case 19-13898-abl               Doc 131      Entered 04/06/20 15:10:21        Page 11 of 101




                                         1   between the parties (as evidenced by the Settlement Agreement) is fair, equitable, and

                                         2   reasonable; and (iii) believes that approval of the Settlement Agreement is in the best interests

                                         3   of the Bankruptcy Estate and its creditors.

                                         4   SETTLEMENT WITH CHAPTER 7 TRUSTEE AND CREDITORS

                                         5              60.          On April __, 2020, the Trustee and the Creditors executed the proposed

                                         6   Settlement Agreement, attached as Exhibit “1” to the Krohn Declaration, with the

                                         7   acknowledgement that the Settlement Agreement, and all obligations and releases contained

                                         8   therein, are contingent upon Bankruptcy Court approval under Bankruptcy Rule 9019.
3993 Howard Hughes Parkway, Suite 600




                                         9                                          II.     TERMS OF THE SETTLEMENT

                                        10              1.           The terms of the settlement between the parties have been memorialized in a written

                                        11   Settlement Agreement which is attached as Exhibit “1” to the Krohn Decl.
Las Vegas, NV 89169




                                        12              2.           The Settlement Agreement is contingent upon Bankruptcy Court approval. See

                                        13   Settlement Agreement at ¶2.

                                        14              3.           A summary of the material terms of the Settlement Agreement agreed to by the

                                        15   parties thereto are as follows:

                                        16                       •   Payment. MDF, Feinberg and Ms. Lipton shall pay to the Debtor’s Bankruptcy

                                        17                           Estate the amount of Seven Hundred Thousand Dollars ($700,000.00).

                                        18                       •   Transfer of Estate’s Interest in MDF. The Trustee shall execute an Assignment

                                        19                           and Bill of Sale to transfer to Feinberg or his assigns to be designated by Feinberg

                                        20                           100% of the Estate’s right, title and interest in MDF, including, but not limited to,

                                        21                           all of the Estate’s interest in the form of 250,000 Class A-1 non-voting units of

                                        22                           MDF in their entirety and any unissued shares in MDF, including any and all rights

                                        23                           and obligations arising thereunder, including, but not limited to, any pre- or post-

                                        24                           petition rights to an accounting, income distributions, net profits, capital

                                        25                           contributions, capital accounts, elections, management, or compensation, as

                                        26                           governed under the Operating Agreement, and any amendments thereto, by way of
                                             00643376.1 AMSLLP
                                             110887722.1                                             - 11 -
                                             Case 19-13898-abl               Doc 131      Entered 04/06/20 15:10:21         Page 12 of 101




                                         1                           a Bill of Sale and Assignment in the forms attached to the Agreement as Exhibit

                                         2                           “B”, to be held in trust by Trustee’s counsel subject to Bankruptcy Court approval.

                                         3                           Mr. Feinberg hereby consents to the transfer of the Estate’s interest in MDF to Mr.

                                         4                           Feinberg pursuant to Section 12.1 of the Operating Agreement.

                                         5                       •   Transfer of Deed in Favor of Ms. Lipton. Trustee shall execute a Grant, Bargain

                                         6                           and Sale Deed transferring all of the Estate’s right, title and interest in the 74th

                                         7                           Street Apartment to Ms. Lipton in the form attached to the Agreement as Exhibit

                                         8                           “C” , to be held in trust by Trustee’s counsel subject to Bankruptcy Court approval.
3993 Howard Hughes Parkway, Suite 600




                                         9                           The effect of this deed shall include any right of survivorship held by the Estate.

                                        10                       •   Transfer of Title in Personal Property in Favor of Ms. Lipton. The Trustee shall
                                        11                           execute a bill of sale of the Estate’s right, title and interest in any and all of the
Las Vegas, NV 89169




                                        12                           personal property and contents, including but not limited to, furniture, furnishings,
                                        13                           artwork, and personalty, reposed in the 74th Street Apartment (the “74th Street
                                        14                           Contents”) and the Aspen Timeshare by way of a Bill of Sale in the form attached
                                        15                           to the Agreement as Exhibit “D”, to be held in trust by Trustee’s counsel subject to
                                        16                           Bankruptcy Court approval.
                                        17                       •   Dismissal of State Court Litigation. The Trustee shall execute the Stipulation and
                                        18                           Order to Dismiss the State Court Action, with prejudice, in the form attached to the

                                        19                           Agreement as Exhibit “E”, to be held in trust by Trustee’s counsel subject to

                                        20                           Bankruptcy Court approval.

                                        21                       •   No Objection to Priority DSO Claim of Ms. Lipton Up to $35,000. The Trustee

                                        22                           agrees that she will not object to Ms. Lipton’s Domestic Support Obligation

                                        23                           (“DSO”) claim as long as the DSO claim does not exceed $35,000.00, which claim

                                        24                           will be afforded priority under 11 U.S.C. § 523(a). The Trustee reserves the right

                                        25                           to object to Ms. Lipton’s priority claim in the event the priority portion of Ms.

                                        26
                                             00643376.1 AMSLLP
                                             110887722.1                                             - 12 -
                                             Case 19-13898-abl               Doc 131       Entered 04/06/20 15:10:21      Page 13 of 101




                                         1                           Lipton’s pre-petition claim for DSO, currently in the amount of $69,215.00 is not

                                         2                           reduced to $35,000.

                                         3                       •   No Amendment of MDF and Feinberg Claims as Priority. Neither MDF nor Mr.

                                         4                           Feinberg will amend their respective claims to assert a priority for Proof of Claim

                                         5                           No. 1 and Proof of Claim No. 2.

                                         6                       •   Division of Marital Assets. Subject to the Bankruptcy Court’s approval of this

                                         7                           Agreement, the Trustee shall not object to Ms. Lipton’s amendment of her Proof of

                                         8                           Claim No. 3 to reflect the division of the marital assets between the Debtor and Ms.
3993 Howard Hughes Parkway, Suite 600




                                         9                           Lipton as follows: Ms. Lipton may amend her proof of claim to attribute 50% of

                                        10                           the value of the Estate’s interest in MDF in the amount of $550,000.

                                        11                       •   Transfer Tax for Estate’s Transfer of New York Apartment. The Trustee shall
Las Vegas, NV 89169




                                        12                           not be responsible for the payment of any conveyancing costs, transfer taxes, and

                                        13                           recording fees imposed on the transfer or recording of title of the 74th Street

                                        14                           Apartment to Ms. Lipton’s sole name.

                                        15                       •   Waiver and Release of Claims by Bankruptcy Estate. The Bankruptcy Estate

                                        16                           waives any and all potential claims that may be held by the Bankruptcy Estate

                                        17                           against the Creditors.

                                        18   See Settlement Agreement, Exhibit “1” to the Krohn Decl.

                                        19              4.           The foregoing is a summary of certain of the material terms of the settlement and

                                        20   is qualified in its entirety by the Settlement Agreement itself, which contains many terms. See

                                        21   Settlement Agreement, Exhibit “1” to the Krohn Decl.

                                        22                                  III.    LEGAL ARGUMENT

                                        23              Pursuant to Bankruptcy Rule 9019, the Court may approve a proposed settlement of a

                                        24   claim, after notice and a hearing. Fed. R. Bankr. P. 9019(a). The Bankruptcy Court is afforded

                                        25   great latitude in approving settlement agreements.               However, the Court’s discretion is not

                                        26   unlimited; compromises must also be fair and equitable. Woodson v. Fireman's Fund Ins. Co. (In
                                             00643376.1 AMSLLP
                                             110887722.1                                             - 13 -
                                             Case 19-13898-abl               Doc 131      Entered 04/06/20 15:10:21         Page 14 of 101




                                         1   re Woodson), 839 F.2d 610, 620 (9th Cir. 1988). Such agreements must also be reasonable under

                                         2   the particular circumstances of the case, and in the estate’s best interests. In re Mickey Thompson

                                         3   Entertainment Group, Inc., 292 B.R. 415, 420 (B.A.P. 9th Cir. 2003).

                                         4              In reviewing proposed settlements, “courts need not rule upon disputed facts and questions

                                         5   of law, but rather only canvass the issues. A mini trial on the merits is not required.” Burton v.

                                         6   Ulrich (In re Schmitt), 215 B.R. 417, 423 (B.A.P. 9th Cir. 1997); see also In re Hyloft Inc., 451

                                         7   B.R. 104, 109 (Bankr. D. Nev. 2011). In deciding whether to approve a proposed settlement, the

                                         8   bankruptcy court must make an informed decision; the court must independently make a finding
3993 Howard Hughes Parkway, Suite 600




                                         9   that the compromise is reasonable, fair and equitable. See In re Hyloft, 451 B.R. at 109.

                                        10              5.          In determining whether a proposed settlement is fair and reasonable, the Court

                                        11   should consider the following four A&C factors:
Las Vegas, NV 89169




                                        12                       a. The probability of success in the litigation;

                                        13                       b. the difficulties, if any, to be encountered in the matter of collection;

                                        14                       c. the complexity of the litigation involved, and the expense, inconvenience and delay

                                        15                          necessarily attending it; and

                                        16                       d. the paramount interest of the creditors and a proper deference to their reasonable

                                        17                          views in the premises.

                                        18   Martin v. Kane (In re A & C Properties), 784 F.2d 1377, 1381 (9th Cir. 1986); Woodson at 620;

                                        19   Mickey Thompson at 420.

                                        20              In the present case, overall, the A&C factors favor approval of the proposed settlement.

                                        21   Each factor is analyzed below.

                                        22   A.         Probability of Success in the Litigation

                                        23              The “litigation” that would be pursued by the Trustee are (a) to address the valuations of

                                        24   the Estate’s interest in MDF and the Estate’s interest in the equity, if any, in the New York

                                        25   Apartment or (b) the Trustee’s right to sell both the Debtor’s and Ms. Lipton’s interest in the New

                                        26   York Apartment or (c) the Trustee’s right to sell the Debtor’s interest in MDF without the consent
                                             00643376.1 AMSLLP
                                             110887722.1                                             - 14 -
                                             Case 19-13898-abl          Doc 131      Entered 04/06/20 15:10:21         Page 15 of 101




                                         1   of Herb Feinberg. In addition, even upon succeeding in such litigation, the Trustee would have to

                                         2   locate buyers for these assets. The Trustee recognizes that the value of the Estate’s assets has been

                                         3   detrimentally impacted by the Coronavirus pandemic, which lowers the probability of success in

                                         4   the valuation litigation if the Trustee expended the resources to undertake the valuation litigation.

                                         5              The Trustee has considered that the Estate could attempt to sell Ms. Lipton’s as well as the

                                         6   estate’s interest in the New York Apartment under Bankruptcy Code §363(h). However, the

                                         7   trustee would have to prove, among other things:

                                         8              the benefit to the estate of a sale of such property free of the interests of co-owners
3993 Howard Hughes Parkway, Suite 600




                                         9              outweighs the detriment, if any, to such co-owners; and
                                                        The fact that Ms. Lipton lives in the New York Apartment with 4 children makes this issue
                                        10
                                             uncertain.
                                        11
                                                  As for the sale component of the litigation, as a result of the Coronavirus, the Trustee is aware
Las Vegas, NV 89169




                                        12
                                             that the New York real estate market appears to be adversely impacted.
                                        13
                                                  The Coronavirus also creates obstacles for the Trustee in locating a buyer for the shares of
                                        14
                                             MDF as its business has been adversely affected.
                                        15
                                                        The trustee is aware that the Operating Agreement of MDF contains limitations on
                                        16
                                             transferability of the Estate’s MDF’s shares set forth under Section 12.1 of the MDF Operating
                                        17
                                             Agreement, impacting the Trustee’s ability to market and sell the Bankruptcy Estate’s minority
                                        18
                                             non-voting shares in MDF. Section 12.1 of the MDF Operating Agreement, governing transfer
                                        19
                                             restrictions of any membership interests in MDF, provides the following limitations that bind the
                                        20
                                             Trustee:
                                        21

                                        22              12.1 Transfer Restrictions. Except for Feinberg, no Member may transfer any of
                                                        their Interest to any Person who is not a Member other than in compliance with the
                                        23              terms and conditions of Article 12. Notwithstanding the aforesaid, no Member may
                                                        transfer any of their Interest without the consent of Feinberg…Any attempted
                                        24              transfer of any Interest that is made other than in compliance with the terms and
                                                        conditions of this Article 12 shall be invalid and shall not be reflected on the
                                        25              Company’s books.

                                        26   See MDF Operating Agreement, § 12.1, p. 17.

                                             00643376.1 AMSLLP
                                             110887722.1                                        - 15 -
                                             Case 19-13898-abl          Doc 131      Entered 04/06/20 15:10:21       Page 16 of 101




                                         1              As for the pre-petition State Court Action, the Trustee concludes that the merits of the

                                         2   State Court Litigation claims, or potential damages arising therefrom, are challenging and after

                                         3   deducting litigation costs, are precarious at best. Assuming, arguendo, that the Debtor’s

                                         4   assertions in the State Court Litigation are correct, the potential recovery is insufficient to tax the

                                         5   Bankruptcy Estate with such costly litigation, in light of the allegations of Mr. Feinberg and

                                         6   MDF in the Section 523 adversary complaint alleged against the Debtor. Mr. Feinberg filed a

                                         7   Proof of Claim against the Debtor in the amount of $6,912,489.20, consisting of $761,613.01 in

                                         8   unpaid interest due and owing on a 2011 loan to Debtor, Mr. Feinberg’s guaranty on the Deutsche
3993 Howard Hughes Parkway, Suite 600




                                         9   Bank loan for the New York Apartment in the amount of $5,000,000, and a $1,150,876.19 loan

                                        10   reflected in a Promissory Note incurred by the Debtor. See POC No. 1. MDF filed a Proof of

                                        11   Claim against the Debtor in the amount of $1,974,495.65, consisting of a $500,833.33
Las Vegas, NV 89169




                                        12   Promissory Note the Debtor wrote for his benefit, misappropriation of funds for Debtor’s

                                        13   personal use in the amount of $184,492, $34,399.32 loss to MDF for the under market interest

                                        14   rate Debtor loaned to himself from MDF and negative capital for double dipping against MDF

                                        15   from 2013 through 2017. See POC No. 2.

                                        16              The Trustee has concluded that the litigation regarding the sale of the New York

                                        17   Apartment, MDF interest and the claim against MDF is certainly uncertain and likely to be costly

                                        18   and lengthy. Additionally, success in the litigation will only result in the ability to sell assets in

                                        19   an uncertain market. For these reasons, probability of success in the litigation is problematic.

                                        20   Accordingly, the first A&C factor favors approval of the settlement.

                                        21   B.         Difficulties in Collection

                                        22              Collection is not implicated for purposes of this Motion, because the valuation litigation

                                        23   would ultimately result in a diminishment or increase in the distribution to the Creditors that are

                                        24   parties to the Settlement Agreement. As for the State Court Litigation, assuming that a judgment

                                        25   is obtained against MDF and Mr. Feinberg in the State Court Litigation, it would not be difficult

                                        26   to collect on it, but any judgment entered against MDF and Mr. Feinberg would undoubtedly result
                                             00643376.1 AMSLLP
                                             110887722.1                                       - 16 -
                                             Case 19-13898-abl          Doc 131     Entered 04/06/20 15:10:21        Page 17 of 101




                                         1   in a lengthy and costly appeals process, notwithstanding the ability of MDF and Mr. Feinberg to

                                         2   post a bond to stay enforcement of any unlikely judgment obtained in the State Court Action. Thus,

                                         3   the second A&C Factor (difficulties in collection) therefore heavily favors approval of the

                                         4   settlement, given the nature of the litigation (valuation), which impacts distributions to creditors

                                         5   of the Estate.

                                         6   C.         Complexity, Expense, Delay, and Inconvenience of the Litigation

                                         7              Litigating the State Court Litigation is fact-intensive and thus would be moderately

                                         8   complex. Given the financial nature of the allegations alleged in the State Court Litigation,
3993 Howard Hughes Parkway, Suite 600




                                         9   financial experts and numerous witnesses would likely be involved in the discovery and ultimately

                                        10   the trial in the State Court litigation, which would be extremely time-consuming, and certainly be

                                        11   relatively expensive for the Trustee to pursue. Given that the State Court Action is in its infancy
Las Vegas, NV 89169




                                        12   and no activity occurred prior to the Debtor’s bankruptcy filing, if the Trustee were to undertake

                                        13   the State Court Litigation, and reducing the litigation to judgment, would likely take between one

                                        14   to two years., as no discovery has been conducted in the State Court Action and no motion practice

                                        15   has taken place. Further, any appeal would take another year to two years, adding further cost and

                                        16   delay to the Estate.

                                        17              In terms of the complexity, expense and delay involved in litigating the valuation of the

                                        18   Estate’s interest in MDF and the New York Apartment, to the extent any equity could be

                                        19   established, the expense of the experts would be high in the valuation dispute.

                                        20              In addition to the valuation issues, without a settlement, the parties would litigate the

                                        21   Trustee’s right to sell Ms. Lipton’s interest in the New York Apartment and the sale of the MDF

                                        22   interest to anyone other than Herb Feinberg.

                                        23              Because of the complexity, expense and delay involved in litigating this matter, especially

                                        24   given the additional layer of delay as a result of the Coronavirus and the impact on the judicial

                                        25   system, the third A&C factor heavily favors approval of the settlement.

                                        26
                                             00643376.1 AMSLLP
                                             110887722.1                                       - 17 -
                                             Case 19-13898-abl           Doc 131      Entered 04/06/20 15:10:21         Page 18 of 101




                                         1   D.         Interests of the Creditors

                                         2              43.      The proposed settlement is in the best interests of the creditors because it is a quick

                                         3   resolution and maximizes the return to creditors. The Creditors that are parties to the Settlement

                                         4   Agreement comprise the largest collective creditor group of the Bankruptcy Estate. In the event

                                         5   the Bankruptcy Court approves the Settlement Agreement for the payment of $700,000.00, after

                                         6   the Bankruptcy Estate’s administrative fees and costs are paid and after the DSO priority claim of

                                         7   Ms. Lipton in an amount not to exceed $35,000 is paid, the only remaining creditor to receive any

                                         8   distribution will be the IRS in connection with its secured claim of $48,901.28 and priority claim
3993 Howard Hughes Parkway, Suite 600




                                         9   in the amount of $1,037,996.51 claimed as taxes or penalties under Section 507(a)(8). See POC

                                        10   No 8. As a result, the IRS will be the only meaningful recipient of the benefit of the Settlement

                                        11   Agreement.
Las Vegas, NV 89169




                                        12              Given that the remaining non-priority unsecured creditors will not receive any

                                        13   distribution, it is in the best interests of the Bankruptcy Estate for the Trustee to expeditiously

                                        14   settle the dispute as to the value of the Estate’s minority non-voting interest in MDF, the dispute

                                        15   regarding the value of the Estate’s equity in the New York Apartment, and to resolve the issue

                                        16   of the division of the personal property in the New York Apartment and the rights and interests

                                        17   in the use of the Aspen Timeshare. The Trustee submits that the Settlement Agreement is in the

                                        18   best interest of the Debtor’s Bankruptcy Estate, given the elimination of rising administrative

                                        19   fees and costs that would have been attendant to the valuation battle relating to the value of the

                                        20   Estate’s minority non-voting interest in MDF and the purported equity in the New York

                                        21   Apartment.

                                        22              The Trustee thus believes that this settlement results in a quick, fair, and reasonable

                                        23   recovery for the creditors of the estate, factoring in the overall recovery, the relative costs

                                        24   associated with litigating outside of this settlement, namely the expense of expert witnesses and

                                        25   the expected delays and difficulties with any future litigation requiring evidentiary hearing, given

                                        26
                                             00643376.1 AMSLLP
                                             110887722.1                                          - 18 -
                                             Case 19-13898-abl         Doc 131     Entered 04/06/20 15:10:21        Page 19 of 101




                                         1   the obstacles resulting from the Coronavirus. Accordingly, the fourth A&C factor (interests of the

                                         2   creditors) favors settlement.

                                         3   E.         Conclusion

                                         4              Based upon the foregoing, the Trustee, in her business judgment: (i) asserts that she has

                                         5   made an informed decision in entering into the Settlement Agreement; (ii) believes that the

                                         6   settlement between the Parties (as evidenced by the Settlement Agreement) is fair, equitable, and

                                         7   reasonable; and (iii) believes that approval of the Settlement Agreement is in the best interests of

                                         8   the Bankruptcy Estate and its creditors. The Creditors also maintain that the terms of the
3993 Howard Hughes Parkway, Suite 600




                                         9   Settlement Agreement are fair, equitable, and reasonable.

                                        10                                          IV.      RELIEF REQUESTED

                                        11              Based upon the foregoing, the Parties respectfully request that the Court approve the
Las Vegas, NV 89169




                                        12   Settlement Agreement, pursuant to Bankruptcy Rule 9019, the A&C factors, and other applicable
                                        13   law as discussed above.
                                        14   Dated this 6th day of April, 2020.
                                        15                                                LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        16

                                        17                                                /s/ Ogonna M. Brown_________________
                                                                                          Ogonna M. Brown, Esq.
                                        18                                                Lewis Roca Rothgerber Christie LLP
                                                                                          3993 Howard Hughes Parkway, Suite 600 Las Vegas,
                                                                                          NV 89169
                                        19                                                 Attorneys for Creditors MDF Holdings, LLC,
                                                                                           Tara Lipton, and Herbert Feinberg
                                        20
                                                                                          SCHWARTZER & MCPHERSON LAW FIRM
                                        21
                                                                                           /s/ Lenard Schwartzer     _________________
                                        22
                                                                                          Lenard E. Schwartzer, Esq.
                                        23                                                Nevada Bar No. 0399
                                                                                          2850 South Jones Blvd., Suite 1
                                        24                                                Las Vegas NV 89146
                                                                                          Attorneys for Shelley D. Krohn, Chapter 7 Trustee
                                        25

                                        26
                                             00643376.1 AMSLLP
                                             110887722.1                                       - 19 -
                                             Case 19-13898-abl          Doc 131    Entered 04/06/20 15:10:21        Page 20 of 101




                                         1                                      CERTIFICATE OF SERVICE

                                         2              I hereby certify that I am an employee of Lewis Roca Rothgerber Christie LLP, and that

                                         3   on the 6th day of April, 2020, I caused to be served a true and correct copy of JOINT MOTION

                                         4   TO APPROVE SETTLEMENT UNDER RULE 9019 in the following manner:

                                         5                       (ELECTRONIC SERVICE) Under Administrative Order 02-1 (Rev. 8-31-04) of

                                         6   the United States Bankruptcy Court for the District of Nevada, the above-referenced document

                                         7   was electronically filed on the date hereof and served through the Notice of Electronic Filing

                                         8   automatically generated by that Court’s facilities.
3993 Howard Hughes Parkway, Suite 600




                                         9                       (UNITED STATES MAIL)         By depositing a copy of the above-referenced

                                        10   document for mailing in the United States Mail, first class postage prepaid, at Las Vegas, Nevada,

                                        11   to the parties listed on the attached service list, at their last known mailing addresses, on the date
Las Vegas, NV 89169




                                        12   above written.

                                        13                       (OVERNIGHT COURIER) By depositing a true and correct copy of the above-

                                        14   referenced document for overnight delivery via Federal Express, at a collection facility maintained

                                        15   for such purpose, addressed to the parties on the attached service list, at their last known delivery

                                        16   address, on the date above written.

                                        17                       (FACSIMILE) That I served a true and correct copy of the above-referenced

                                        18   document via facsimile, to the facsimile numbers indicated, to those persons listed on the attached

                                        19   service list, on the date above written.

                                        20                                                            /s/ Kennya Jackson
                                                                                                      An employee of Lewis Roca Rothgerber
                                        21                                                            Christie LLP

                                        22

                                        23

                                        24

                                        25

                                        26
                                             00643376.1 AMSLLP
                                             110809000.1                                     - 20 -
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 21 of 101




 EXHIBIT “1”
         Case 19-13898-abl         Doc 131     Entered 04/06/20 15:10:21        Page 22 of 101




                                  SETTLEMENT AGREEMENT
This Settlement Agreement (“Agreement”) is entered into on March 26, 2020, by and between the
Bankruptcy Estate of HUNTER LIPTON (“Debtor”), by and through the Court appointed Chapter
7 Trustee Shelley D. Krohn (“Trustee”), in connection with Chapter 7 Bankruptcy Case pending
in the United States Bankruptcy Court, District of Nevada, as Bankruptcy Case No. BK-S-19-
13898-ABL (the “Bankruptcy Estate”), on the one hand; and MDF HOLDINGS, LLC, a Delaware
limited liability company (“MDF”), HERBERT FEINBERG, individually (“Mr. Feinberg”), and
TARA LIPTON, individually (“Ms. Lipton”) (collectively, the “Creditors”), on the other hand.
Each party may hereinafter be referred to as a “Party,” or collectively as the “Parties”.

                                               RECITALS
           WHEREAS,

Bankruptcy
           1.       On June 20, 2019 (“Petition Date”), Debtor filed a voluntary petition for relief
under Chapter 7 of the Bankruptcy Code, thereby commencing bankruptcy Case No. BK-S-19-
13898-ABL (the “Bankruptcy Case”).
           2.       Shelley D. Krohn is the duly appointed and acting Chapter 7 Trustee in the
Bankruptcy Case.
Debtor’s Marriage And Divorce Action

           3.       Ms. Lipton and Debtor were married on January 19, 2003, in a civil ceremony in

Palm Beach, Florida.

           4.       There are four (4) minor children in the fourteen-year marriage, ranging in ages
from 16 to 10. No additional child is expected.

           5.       Debtor, Ms. Lipton and the children reside at the residence located at 255 East 74th

Street, Apartment 3A, New York, New York (the “74th Street Apartment”) since 2009. Title to

the 74th Street Apartment is held in the joint names of Debtor and Ms. Lipton.

           6.       Debtor and Ms. Lipton purchased a time share located at 315 East Dean Street (St.

Regis Residence Club), Aspen Colorado 81611 during their marriage, title to which is not held in

the Debtor’s name (the “Aspen Timeshare”).

           7.       In or about April 2018, Debtor moved out of the 74th Street Apartment.




00643192.2 AMSLLP

Settlement Agreement - Page | 1
110821131.1
         Case 19-13898-abl         Doc 131     Entered 04/06/20 15:10:21         Page 23 of 101




           8.       On or around July 23, 2018, Ms. Lipton commenced divorce proceedings against

Debtor by filing a Summons (and Notice of Automatic Orders pursuant to D.R.L. § 236 and Notice

Concerning Continuation of Health Care Coverage and Notice of Guideline Maintenance) and

Verified Complaint, in the Supreme Court of the State of New York, County of New York,

assigned Index No. 307119/2018 (“New York Divorce Action”).

           9.       At the time Ms. Lipton commenced the New York Divorce Action, there was no

judgment in any court for a divorce, and no other matrimonial action for divorce between Ms.

Lipton and Debtor was pending in the New York or any other court of competent jurisdiction.

           10.      As of the Petition Date, there was no judgement for divorce from the New York

Court arising from the New York Divorce Action, and the New York Court has not made an

adjudication of the division of assets or a distribution of assets relating to the Debtor, Ms. Lipton

and the four (4) children of the marriage.

           11.      On August 13, 2019, Ms. Lipton filed a proof of Claim in Debtor’s Bankruptcy

Case which includes a priority claim for $69,215 relating to her claim for pre-petition domestic

support obligations.
MDF and Debtor’s Interest in MDF

           12.      MDF is a Delaware limited liability company which commenced operations in

2011.

           13.      The ownership structure of MDF and each member’s units and voting/approval

rights as of the Petition Date is reflected in the MDF Amended and Restated Operating Agreement

dated September 23, 2013 (the “Operating Agreement”), a true and correct copy of which is

attached hereto as Exhibit “A”.

           14.      In accordance with the Operating Agreement, Feinberg is MDF’s Manager.

           15.      Feinberg is also the managing member of Gotham Enterprises, LLC (“Gotham”)

and controls Gotham.

           16.      As of the Petition Date, (i) Feinberg, together with Gotham, are the title holders of

59.65% interest in MDF, and (ii) Debtor is the title holder of 29.24% interest in MDF, consisting


00643192.2 AMSLLP

Settlement Agreement - Page | 2
110821131.1
         Case 19-13898-abl        Doc 131     Entered 04/06/20 15:10:21      Page 24 of 101




of 250,000 Class A-1 units of MDF, which are non-voting shares. Debtor’s Schedules filed in the

Bankruptcy Action incorrectly reflect that the Debtor is the title holder of a 30.38% interest in

MDF.

           17.      In 2015, Gotham loaned $2,000,000 to MDF to fund another portion of a

$3,000,000 acquisition by MDF. The balance currently due and owing to Gotham from MDF as

of February 29, 2020, is approximately $1,635,631.00.

           18.      In accordance with the Operating Agreement Recital B, Feinberg “may amend this

Agreement without any vote, consent, approval, authorization or other action of any Member

(provided that notice of such amendment is given to all Members) to (a) subject to Section

11.12(a), designate the rights, preferences, privileges and restrictions granted to and imposed upon

any new Members or any Units representing any class or series thereof, and to fix the number of

Units of any such class or series; or (b) reflect (i) the withdrawal, addition or substitution of

Members, and (ii) the issuance of additional Units.”

           19.      Recital C further provides that “Section 14.2 of the Operating Agreement permits

Feinberg to amend the Operating Agreement without any without any vote, consent, approval,

authorization or other action of any Member.”

           20.      Debtor was suspended as CEO from MDF on February 11, 2019, and was

terminated from MDF on May 17, 2019, before his June 20, 2019 bankruptcy filing.

           21.      On May 13, 2019, Debtor commenced a lawsuit against MDF and Feinberg in the

Eighth Judicial District Court, Clark County, Nevada, pending as Case No. A-19-794699-C, in

Department No. 20 (hereinafter, the “State Court Action”).

The Cantal Trade Litigation

           22.      In 2017, Lokesh Melwani and Cantal Trade, Ltd. (collectively, “Cantal Trade”)

commenced litigation against Debtor, Eagle Point Financial, LLC and MDF, which case is

currently pending in the United States District Court, Southern District of New York as Case No.

1:17-cv-08308-PGG/RJS (“Cantal Trade Litigation”).




00643192.2 AMSLLP

Settlement Agreement - Page | 3
110821131.1
         Case 19-13898-abl         Doc 131     Entered 04/06/20 15:10:21        Page 25 of 101




           23.      Cantal Trade asserts claims, inter alia, of unjust enrichment and conversion against

MDF on the basis that MDF was allegedly “created or founded by [debtor], using in part or in

whole assets which are the rightful property” of Cantal Trade.

           24.      As a result of the commencement of Debtor’s Bankruptcy Case, the automatic stay

is in place and the Cantal Trade Action is stayed solely as to Mr. Lipton.

           25.      On September 11, 2019, New York District Court Judge Paul G. Gardephe,

presiding over the Cantal Trade Action, ordered that Eagle Point and MDF proceed to defend the

litigation Cantal Trade commenced against them pursuant to the Order (ECF No. 85).

           26.      MDF has been forced to expend attorneys’ fees to defend the litigation commenced

by Cantal Trade, and is now exposed to potential liability for nearly $600,000.
The Bankruptcy Proceeding
           27.      On July 22, 2019, the Trustee and Ms. Lipton entered into a Stipulation agreeing

that the Bankruptcy Case did not stay the New York Divorce Action pending pre-petition, regarding

the establishment of domestic support obligations, child custody and visitation matters, and the

dissolution of the marriage. (ECF No. 24).

           28.      On August 13, 2019, Feinberg filed a Proof of Claim against the Debtor in the

amount of $6,912,489.20, consisting of $761,613.01 in unpaid interest due and owing on a 2011

loan to Debtor, Feinberg’s guaranty on the Deutsche Bank loan for the New York Apartment in the

amount of $5,000,000, and a $1,150,876.19 loan reflected in a Promissory Note incurred by the

Debtor. See POC No. 1.

           29.      On August 13, 2019, MDF filed a Proof of Claim against the Debtor in the amount

of $1,974,495.65, consisting of a $500,833.33 Promissory Note the Debtor wrote for his benefit,

misappropriation of funds for Debtor’s personal use in the amount of $184,492, $34,399.32 loss to

MDF for the under market interest rate Debtor loaned to himself from MDF and negative capital

for double dipping against MDF from 2013 through 2017. See POC No. 2.




00643192.2 AMSLLP

Settlement Agreement - Page | 4
110821131.1
         Case 19-13898-abl        Doc 131     Entered 04/06/20 15:10:21       Page 26 of 101




           30.      On September 23, 2019, MDF and Feinberg commenced an Adversary Proceeding

Against Debtor for, among other things, fraud and misappropriation of company funds, pending as

Adv. Case No. 19-01095-ABL (“MDF Adversary Action”).

           31.      On September 23, 2019, Ms. Lipton commenced an Adversary Proceeding Against

Debtor for, among other things, a ruling to Determine Assets of the Estate Pursuant to 11 U.S.C.

§ 541 for the division of marital assets of the Debtor and Ms. Lipton and to determine the extent

and scope of the nondischargeable debts of the Debtor under 11 U.S.C. § 523, pending as Adv.

Case No. 19-01096-ABL (“Lipton Adversary Action”).
           32.      On October 23, 2019, the Trustee filed a Motion to Intervene as Defendant and

Counter-Claimant in the Lipton Adversary Complaint (Adv. ECF No. 29).

           33.      On October 30, 2019, Ms. Lipton stipulated to allow the Trustee to intervene as a

real party in interest regarding the division of marital assets relating to assets of the Bankruptcy

Estate as of the Petition Date, as set forth in the Stipulation to Grant Motion to Intervene as

Defendant and Counter-Claimant and Vacate Hearing (Adv. ECF No. 34).

           34.      On November 1, 2019, the Trustee filed an Answer and Counterclaim (Adv. ECF

No. 36).

           35.      On December 2, 2019, Ms. Lipton filed an Answer to Counterclaim in response to

the Trustee’s Counterclaim (Adv. ECF No. 38).

           36.      On December 10, 2019, the Trustee filed a Motion for Partial Summary Judgment

for Partial Judgment on the Pleadings (“Motion for Summary Judgment”), scheduled for hearing on

January 28, 2020, at 10:00 a.m. (Adv. ECF No. 39).

           37.      On February 25, 2020, Ms. Lipton filed an Opposition to the Motion for Summary

Judgment (Adv. ECF No. 56).

           38.      On March 3, 2020, the Trustee filed a Reply in Support of the Motion for Partial

Summary Judgment for Partial Judgment on the Pleadings (Adv. ECF No. 59).

           39.      On March 10, 2020, the Bankruptcy Court held a hearing on the Trustee’s Motion

for Partial Summary Judgment for Partial Judgment on the Pleadings (Adv. ECF No. 39).


00643192.2 AMSLLP

Settlement Agreement - Page | 5
110821131.1
         Case 19-13898-abl        Doc 131     Entered 04/06/20 15:10:21      Page 27 of 101




Thereafter, the Motion for Summary Judgment deemed sub judice, and the Court scheduled a

hearing for April 9, 2020, at 3:00 p.m. for the sole purpose of issuing a ruling on the Motion for

Summary Judgment.

           40.      Simultaneously with the execution of this Agreement, the Trustee and Ms. Lipton

entered into a Stipulation pursuant to which the Trustee withdrew the Motion for Summary

Judgment and requested the entry of an order vacating the hearing for the oral ruling scheduled for

 April 9, 2020, at 3:00 p.m. as moot in light of this Agreement (the “Vacatur Stipulation”). (ECF

No. 64).

Purpose of this Agreement
           41.      The Parties hereto have reviewed their respective claims and defenses, and have

arrived at a settlement between them regarding the 74th Street Apartment and its contents, the

Debtor’s interest in MDF and the Aspen Timeshare, and agree to be bound by the terms and

obligations of this Agreement, and do so freely and voluntarily, after having had the opportunity to

seek the advice of counsel;

        NOW, THEREFORE, in consideration of the obligations and representations set forth
herein, the Parties agree as follows:

               1.      Whereas Clauses. The Whereas clauses to this Agreement are hereby
incorporated into the body of this Agreement with the same full force and effect as if set forth at
length herein.

                2.      Contingent on Bankruptcy Court Approval. The Parties acknowledge
that this Agreement, and all obligations and releases contained herein, are contingent upon
Bankruptcy Court approval under Bankruptcy Rule 9019. The Trustee shall prepare and file a
motion to obtain such approval (the “Settlement Motion”). The Trustee shall seek to have the
Settlement Motion heard on shortened time. However, if the Court declines to hear the matter on
shortened time, it shall not affect the validity of this Agreement. All Parties hereto agree not to
directly or indirectly oppose the Settlement Motion. If the Bankruptcy Court does not substantially
approve this Agreement, then this Agreement, and all of the obligations and releases contained
herein, shall be null and void.

                3.     Effective Date. The effective date of this Agreement (the “Effective Date”)
shall be the date upon entry of a Bankruptcy Court order substantially approving this Agreement.
All Parties hereto agree not to appeal, or file a motion to stay, any order substantially approving
this Agreement.



00643192.2 AMSLLP

Settlement Agreement - Page | 6
110821131.1
         Case 19-13898-abl    Doc 131      Entered 04/06/20 15:10:21        Page 28 of 101




               4.     Consideration. Upon execution of this Agreement, and no later than fifteen
(15) business days after the entry of the Bankruptcy Court’s order approving this Agreement,
MDF, Feinberg and Ms. Lipton shall pay to the Debtor’s Bankruptcy Estate the amount of Seven
Hundred Thousand Dollars ($700,000.00) (“Payment”) in exchange for the following
consideration, which Payment must be received in full to effectuate this Agreement:

                         (a)     Transfer of Estate’s Interest in MDF. Upon execution of this
 Agreement by all Parties, the Trustee shall execute a Bill of Sale and Assignment of 100% of the
 Estate’s title and interest in MDF, including, but not limited to, the Estate’s 29.24% interest in
 the form of 250,000 Class A-1 non-voting units of MDF in their entirety and any unissued shares
 in MDF, including any and all rights and obligations arising thereunder, including, but not limited
 to, any pre- or post-petition rights to an accounting, income distributions, net profits, capital
 contributions, capital accounts, elections, management, or compensation, as governed under the
 Operating Agreement, and any amendments thereto, by way of the Assignment and Bill of Sale
 (“Assignment”) in the form attached hereto as Exhibit “B”, which will be held in trust by
 Trustee’s counsel. Upon the entry of a Bankruptcy Court order approving this Agreement, in
 simultaneous exchange for payment of $550,000, the Trustee shall authorize her counsel to
 deliver the original Assignment to Mr. Feinberg’s counsel Ogonna M. Brown, Esq. via hand
 delivery, which transfer shall be effective and filed with the New York Secretary of State,
 Delaware Secretary of State, and Nevada Secretary of State. Mr. Feinberg hereby consents to the
 transfer of the Estate’s 100% interest in MDF to Mr. Feinberg or his assigns to be designated by
 Mr. Feinberg pursuant to Section 12.1 of the Operating Agreement.

                        (b)    Transfer of Deed in Favor of Ms. Lipton.

                                (1) Upon execution of this Agreement by all Parties, the Trustee
shall execute a Grant, Bargain and Sale Deed (“New York Deed”) transferring the Estate’s title
and interest in the 74th Street Apartment to Ms. Lipton in the form attached hereto as Exhibit “C”,
which will be held in trust by Trustee’s counsel. Upon the entry of a Bankruptcy Court order
approving this Agreement, in simultaneous exchange for payment of $100,000, the Trustee shall
authorize her counsel deliver the original New York Deed to Ms. Lipton’s counsel Ogonna M.
Brown, Esq. via hand delivery, to be effective and recorded.

                               (2)    The Bankruptcy Estate shall be deemed to have waived all
rights in the 74th Street Apartment including Debtor’s survivorship rights.




00643192.2 AMSLLP

Settlement Agreement - Page | 7
110821131.1
         Case 19-13898-abl     Doc 131      Entered 04/06/20 15:10:21        Page 29 of 101




                        (c)     Transfer of Title in Personal Property in Favor of Ms. Lipton.

                                (1)    Upon execution of this Agreement by all Parties, the Trustee
 shall execute a bill of sale of the Estate’s right, title and interest in any and all of the personal
 property and contents, including but not limited to, furniture, furnishings, artwork, and personalty,
 reposed in the 74th Street Apartment as of the Effective Date (the “74th Street Contents”) and the
 Aspen Timeshare by way of a Bill of Sale in the form attached hereto as Exhibit “D”, which
 will be held in trust by Trustee’s counsel. Upon the entry of a Bankruptcy Court order approving
 this Agreement, in simultaneous exchange for payment of $50,000, the Trustee shall authorize
 her counsel to deliver the original Bill of Sale to Ms. Lipton’s counsel Ogonna M. Brown, Esq.
 via hand delivery, to be effective and filed with the New York Secretary of State and Nevada
 Secretary of State.

                             (2)     The Bankruptcy Estate shall be deemed to have waived all
rights in the contents of 74th Street Apartment and the Aspen Timeshare including Debtor’s
survivorship rights.


                       (d)    Dismissal of State Court Litigation. Upon the execution of this
Agreement by all Parties, the Trustee and her counsel shall execute the Stipulation and Order to
Dismiss the State Court Action, with prejudice (“State Court Dismissal Stipulation”), in the form
attached hereto as Exhibit “E”, which will be held in trust by Trustee’s counsel. Upon the entry
of a Bankruptcy Court order approving this Agreement, in simultaneous exchange for payment of
$550,000, the Trustee shall authorize her counsel to deliver the original State Court Dismissal
Stipulation to MDF and Feinberg’s counsel Ogonna M. Brown, Esq. via hand delivery, to be filed
with the Nevada State Court and recorded with the Clark County Recorder’s Office.

                       (e)     No Objection to Priority DSO Claim of Ms. Lipton of $35,000.
 Subject to the Bankruptcy Court’s approval of this Agreement, the Trustee agrees that she will
 not object to Ms. Lipton’s DSO claim as long as the DSO claim does not exceed $35,000.00,
 which claim will be afforded priority under 11 U.S.C. § 523(a). The Trustee reserves the right to
 object to Ms. Lipton’s priority claim in the event Ms. Lipton does not reduce her priority claim
 to $35,000.

                        (f)     No Amendment of MDF and Feinberg Claims as Priority. Subject
 to the Bankruptcy Court’s approval of this Agreement, neither MDF nor Mr. Feinberg will amend
 their respective claims to assert a priority for Proof of Claim No. 1 and Proof of Claim No. 2.

                       (g)      Division of Marital Assets. Subject to the Bankruptcy Court’s
approval of this Agreement, the Trustee shall not object to Ms. Lipton’s amendment of her Proof
of Claim No. 3 to reflect the division of the marital assets between the Debtor and Ms. Lipton as
follows: Ms. Lipton may amend her proof of claim to attribute 50% of the value of the Estate’s
interest in MDF in the amount of $550,000.00.

                       (h)    Transfer Tax for Estate’s Transfer of New York Apartment. The
Trustee shall not be responsible for the payment of any conveyancing costs, transfer taxes, and


00643192.2 AMSLLP

Settlement Agreement - Page | 8
110821131.1
         Case 19-13898-abl    Doc 131      Entered 04/06/20 15:10:21        Page 30 of 101




recording fees imposed on the transfer or recording of title of the 74th Street Apartment to Ms.
Lipton’s sole name.

                      (i)     Waiver and Release of Claims by Bankruptcy Estate. The
Bankruptcy Estate waives any and all potential claims that may be held by the Bankruptcy Estate
against Creditors.

                5.      Compromise of Disputed Claims / No Admission of Liability. It is
understood and agreed that this Agreement is the good faith compromise of disputed claims. The
terms of this settlement are not intended to be, and shall not be, construed as, an admission by any
party of any liability whatsoever, under any law or theory of liability.

              6.     Attorneys’ Fees.        With respect to all matters relating to the Bankruptcy
Case and the State Court Litigation, each Party shall bear its own attorneys’ fees and costs.

                7.    Governing Law; Jurisdiction.            This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada, with the exception of the division
of the assets of Ms. Lipton and the Debtor as set forth herein, which shall be governed by New
York law, and with the exception of the governance of MDF, which is governed by Delaware law.
The U.S. Bankruptcy Court, District of Nevada, shall retain jurisdiction over performance of,
enforcement of, or any disputes arising from or related to, this Agreement.

                8.     Authority.    Each Party represents, warrants and covenants that the
undersigned signatories for such Party have the full legal right, power and authority to bind that
Party to this Agreement. Each Party represents that he/she has received independent legal advice,
or has had the opportunity to receive independent legal advice, with respect to the terms of and
advisability of executing this Agreement.

                9.      Severability. This Agreement shall be enforced to the maximum extent
permitted by law. In the event that any one or more of the phrases, sentences, sections, or
paragraphs contained in this Agreement shall be declared invalid or unenforceable by order, decree
or judgment of any court having competent jurisdiction, or shall be or become invalid or
unenforceable by virtue of any applicable law, the remainder of this Agreement shall be construed
as if such phrases, sentences, sections, paragraphs or sections had not been inserted except when
such construction shall constitute a substantial deviation from the general intent and purposes of
the Parties as reflected in this Agreement.

               10.    Entire Agreement. This Agreement embodies the entire agreement and
understanding by and between the Parties. This Agreement supersedes any and all prior or
concurrent agreements, understandings, statements, assurances, assumptions, premises, promises,
agreements, discussions or representations, oral or written, relating to the foregoing matters,
including oral agreements or representations, if any. Neither Party has made any representations
upon which the other Party has relied that are not contained in this Agreement relating to the
foregoing matters. No Party is relying on an unstated assumption, premise or condition not
contained in this Agreement relating to the foregoing matters.




00643192.2 AMSLLP

Settlement Agreement - Page | 9
110821131.1
         Case 19-13898-abl     Doc 131      Entered 04/06/20 15:10:21        Page 31 of 101




               11.    No Modification, Waiver, or Amendment. No modification, waiver, or
amendment of any of the terms of this Agreement shall be valid unless in writing and executed by
all Parties and approved by the Bankruptcy Court. No waiver of any breach hereof or default
hereunder shall be deemed a waiver of any subsequent breach or default of the same or similar or
dissimilar nature. No course of dealing or course of conduct shall be effective to amend, modify
or change any provision of this Agreement.

               12.      Counterparts. The Parties agree that this Agreement may be executed in
counterparts, and may furthermore be executed by a Party on a scan of a counterpart executed by
another Party. The Parties agree to cause their counsel to retain the originals of signed counterparts
until 15 days after the Effective Date, after which they may be disposed of without notice.

              13.     No Assignment. No Party may transfer or assign any of their rights,
remedies or obligations under this Agreement.

                14.     Successors. This Agreement shall be binding upon and inure to the benefit
of the Parties and to their successors-in-interest.

               15.     Further Assurances. The Parties shall take, or cause to be taken, all
actions and shall do, or cause to be done, all things necessary, proper or advisable to consummate
each of the agreements, promises, covenants, and obligations of such Party under this Agreement.

               16.     No Third Party Beneficiaries. Except as expressly stated in this
Agreement, this Agreement shall not confer any rights or remedies on any person or entity other
than the Parties and their respective successors and assigns. This Agreement does not serve as a
release of any of Creditors’ claims against Hunter Lipton, and Creditors shall not be barred from
pursuing any and all actions or claims against Hunter Lipton in the pending Lipton Adversary,
MDF Adversary, New York Divorce Action or the Cantal Trade Litigation, subject to the
automatic stay.




         [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




00643192.2 AMSLLP

Settlement Agreement - Page | 10
110821131.1
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 32 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 33 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 34 of 101
         Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 35 of 101




        EXHIBIT “A”
                    MDF Operating Agreement




00643192.2 AMSLLP

Settlement Agreement - Page | 12
110821131.1
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 36 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 37 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 38 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 39 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 40 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 41 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 42 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 43 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 44 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 45 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 46 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 47 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 48 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 49 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 50 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 51 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 52 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 53 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 54 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 55 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 56 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 57 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 58 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 59 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 60 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 61 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 62 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 63 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 64 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 65 of 101
Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 66 of 101
         Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 67 of 101




EXHIBIT “B”
                    Assignment and Bill of Sale

                     (Estate’s Interest in MDF)




00643192.2 AMSLLP

Settlement Agreement - Page | 13
110821131.1
  Case 19-13898-abl       Doc 131     Entered 04/06/20 15:10:21        Page 68 of 101




                ASSIGNMENT SEPARATE FROM CERTIFICATE
                            (BILL OF SALE)


        For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Chapter 7 Trustee Shelley D. Krohn (“Assignor”), in connection
with Chapter 7 Bankruptcy Case pending in the United States Bankruptcy Court, District
of Nevada, as Bankruptcy Case No. BK-S-19-13898-ABL (the “Bankruptcy Estate”),
hereby transfers and assigns to HERB FEINBERG or his assigns to be designated by
Feinberg (“Assignee”) 100% of the Estate’s right, title and interest in MDF HOLDINGS,
LLC, a Delaware limited liability company (“MDF”), including, but not limited to, the
Estate’s 29.24% interest in the form of 250,000 Class A-1 non-voting units in MDF in
their entirety held in the name of Hunter Lipton, and any rights to unissued membership
units in MDF (collectively, the “Units”), separate from certificate, including any and all
rights and obligations arising thereunder, including, but not limited to, any pre- or post-
petition rights to an accounting, income distributions, net profits, capital contributions,
capital accounts, elections, management, or compensation, as governed under the
Operating Agreement, and any amendments thereto. Assignor represents and warrants to
Assignee that the Bankruptcy Estate is the sole owner of the Units in MDF held in the
name of the Debtor, including the rights to any unissued membership units in MDF; that
the Units being assigned are solely owned by the Bankruptcy Estate free and clear of all
pledges, liens, hypothecation and encumbrances; that Assignor has full power and
authority to transfer 100% of the Estate’s right, title and interest in MDF, including, but
not limited to, 29.24% of the total issued and outstanding units in MDF and any rights to
unissued membership units in MDF, to Assignee.


Effective: April ___, 2020


ASSIGNOR:                                     ACCEPTED:

The Bankruptcy Estate of Hunter Lipton,       HERBERT FEINBERG:
Nevada Bankruptcy Case
No. BK-S-19-13898-ABL
                                              By:
By: ___________________
    Shelley D. Krohn,                         Printed Name:
    Trustee

ACKNOWLEDGED AND AGREED:


By: ________________________
    Herbert Feinberg




110824976.1
         Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 69 of 101




     EXHIBIT “C”
Grant, Bargain and Sale Deed (NY Apartment)




00643192.2 AMSLLP

Settlement Agreement - Page | 14
110821131.1
           Case 19-13898-abl                            Doc 131   Entered 04/06/20 15:10:21   Page 70 of 101
Form 3290
Standard N.Y.B.T.U. Form 8002 - Bargain and Sale Deed
With Covenant against Grantor's Acts

CONSULT YOUR LAWYER BEFORE SIGNING THIS INSTRUMENT - THIS INSTRUMENT SHOULD BE USED BY LAWYERS ONLY.
                            _____________________________________________

THIS INDENTURE, made as of the 3rd day of April, Two Thousand Twenty
BETWEEN

THE BANKRUPTCY ESTATE OF HUNTER LIPTON, Nevada Bankruptcy Case No. BK-S-
19-13898-ABL, by and through the bankruptcy court appointed Chapter 7 Trustee, Shelley D.
Krohn, having a business address of 510 South 8th Street, Las Vegas, Nevada 89101 and Tara
Gordon Lipton, having an address at 255 E. 74th Street, Unit 3A, New York, NY 10021

party of the first part, and

Tara Gordon Lipton, having an address at 255 E. 74th Street, Unit 3A, New York, NY 10021

party of the second part,

WITNESSETH, that the party of the first part, in consideration of ten ($10.00) dollars and other
valuable consideration paid by the party of the second part, does hereby grant and release unto the
party of the second part, the heirs or successors and assigns of the party of the second part forever,

ALL that certain plot, piece or parcel of land, with the buildings and improvements thereon erected,
situate, lying and being in the SEE ATTACHED SCHEDULE (A) FOR LEGAL DESCRIPTION;
SEE ATTACHED SCHEDULE (B) FOR BANKRUPTCY COURT ORDER.

             THIS PREMISES IS INTENDED FOR RESIDENTIAL USE.

             PREMISES KNOWN AS 255 E. 74th Street, Unit 3A, New York, NY 10021

             THE PREMISES BEING conveyed by the party of the first part are the same premises
             that were acquired by deed from Casa 74TH DEVELOPMENT LLC dated March 18,
             2009 and recorded March 27, 2009 in the Office of the City Register of the City of New
             York, CRFN: 2009000089398.

TOGETHER with all right, title and interest, if any, of the party of the first part in and to any streets
and roads abutting the above described premises to the center lines thereof; TOGETHER with the
appurtenances and all the estate and rights of the party of the first part in and to said premises; TO
HAVE AND TO HOLD the premises herein granted unto the party of the second part, the heirs or
successors and assigns of the party of the second part forever.

AND the party of the first part covenants that the party of the first part has not done or suffered
anything whereby the said premises have been encumbered in any way whatever, except as aforesaid.

AND the party of the first part, in compliance with Section 13 of the Lien Law, covenants that the
party of the first part will receive the consideration for this conveyance and will hold the right to
receive such consideration as a trust fund to be applied for the purpose of paying the cost of the
improvement and will apply the same first to the payment of the cost of the improvement before using
any part of the total of the same for any other purpose. The word "party" shall be construed as if it
read "parties" whenever the sense of this indenture so requires.

IN WITNESS WHEREOF, the party of the first part has duly executed this deed the day and year
first above written.
IN PRESENCE OF:
                                                     THE BANKRUPTCY ESTATE OF
                                                     HUNTER LIPTON, Nevada Bankruptcy
                                                     Case No. BK-S-19-13898-ABL

                                                                                 _________________________________
                                                                                 Shelley D. Krohn, Trustee


                                                                                 _________________________________
                                                                                 Tara Gordon Lipton

110821394.1
       Case 19-13898-abl            Doc 131        Entered 04/06/20 15:10:21          Page 71 of 101


                  TO BE USED ONLY WHEN ACKNOWLEDGMENT IS MADE IN NEW YORK


State of New York, County of _____________ ss:                State of New York, County of ____________         ss:

On the ______ day of ________ in the year 2020                On the ____ day of ________ in the year 2020
before me, the undersigned, personally appeared               before me, the undersigned, personally appeared

Tara Gordon Lipton
personally known to me or proved to me on the basis of        personally known to me or proved to me on the basis of
satisfactory evidence to be the individuals whose names       satisfactory evidence to be the individual(s) whose
are subscribed to the within instrument and                   name(s) is (are) subscribed to the within instrument and
acknowledged to be that they executed the same in             acknowledged to be that he/she/they executed the same
his/her/their capacities, and that by their signatures on     in his/her/their capacity(ies), and that by his/her/their
the instrument, the individuals, or the person upon           signature(s) on the instrument, the individual(s), or the
behalf of which the individuals acted, executed the           person upon behalf of which the individual(s) acted,
instrument.                                                   executed the instrument.


(signature and office of individual taking                     (signature and office of individual taking
acknowledgment)                                               acknowledgment)




State of Nevada                     )
                                    )ss.:
County of                           )

On the ____ day of _____________ in the year 2020 before me, the undersigned, personally
appeared Shelley D. Krohn, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity(ies), and that by
his/her their signature(s) on the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument and that such individual(s) made such appearance before
the undersigned in the city of ________________________, State of Nevada.


_____________________________
Notary Public




                                                            SECTION     *
          Bargain and Sale Deed                             BLOCK       *1429
       WITH COVENANTS AGAINST GRANTOR'S ACTS                LOT         *1104
                                                            COUNTY OR TOWN             *New York
   TITLE NO.




                                                                   RECORD AND RETURN BY MAIL TO:
                                                            Friedberg Pinkas PLLC
          Hunter Lipton and Tara Gordon Lipton              Charles R. Stark, Esq.
                                                            767 Third Avenue, 31st Floor
                              TO
                                                            New York, NY 10017

                    Tara Gordon Lipton




110821394.1
             Case 19-13898-abl              Doc 131        Entered 04/06/20 15:10:21                Page 72 of 101



                            A F F I D AV I T O F C O M P L I A N C E
                            WITH SMOKE DETECTOR REQUIREMENT
                            FOR ONE- AND TWO-FAMILY DWELLINGS


State of New York

County of
                     }   SS.:




The undersigned, being duly sworn, depose and say under penalty of perjury that they are the grantor and grantee of
the real property or of the cooperative shares in a cooperative corporation owning real property located at
                                     255 EAST 74TH STREET                                                                  3A
                                              Street Address Unit/Apt.
                                                                                                               ,                         ,

             MANHATTAN                                                           1429                  1104
                    Borough                                                      Block                   Lot
                                                    New York,                                                        (the "Premises");


That the Premises is a one or two family dwelling, or a cooperative apartment or condominium unit in a one- or
two-family dwelling, and that installed in the Premises is an approved and operational smoke detecting device in
compliance with the provisions of Article 6 of Subchapter 17 of Chapter 1 of Title 27 of the Administrative Code of
the City of New York concerning smoke detecting devices;

That they make affidavit in compliance with New York City Administrative Code Section 11-2105 (g). (The
signatures of at least one grantor and one grantee are required, and must be notarized).



                Name of Grantor (Type or Print)                                          Name of Grantee (Type or Print)



                     Signature of Grantor                                                     Signature of Grantee


Sworn to before me                                                       Sworn to before me
this            day of                                20                 this            day of                               20




These statements are made with the knowledge that a willfully false representation is unlawful and is punishable as
a crime of perjury under Article 210 of the Penal Law.

NEW YORK CITY REAL PROPERTY TRANSFER TAX RETURNS FILED ON OR AFTER FEBRUARY
6th, 1990, WITH RESPECT TO THE CONVEYANCE OF A ONE- OR TWO-FAMILY DWELLING, OR A
COOPERATIVE APARTMENT OR A CONDOMINIUM UNIT IN A ONE- OR TWO-FAMILY DWELLING,
WILL NOT BE ACCEPTED FOR FILING UNLESS ACCOMPANIED BY THIS AFFIDAVIT.



                                                                   13
                                                                                                               2020032400151101
                       Case 19-13898-abl         Doc 131      Entered 04/06/20 15:10:21           Page 73 of 101


                                    The City of New York
                                    Department of Environmental Protection
                                    Bureau of Customer Services
                                    59-17 Junction Boulevard
                                    Flushing, NY 11373-5108

                                    Customer Registration Form for Water and Sewer Billing
           Property and Owner Information:
           (1)    Property receiving service: BOROUGH: MANHATTAN                   BLOCK: 1429              LOT: 1104


           (2)    Property Address: 255 EAST 74TH STREET Unit 3A, NEW YORK, NY 10021

          (3) Owner’s Name:          LIPTON , TARA GORDON

                 Additional Name:

Affirmation:
                 Your water & sewer bills will be sent to the property address shown above.
                 Your water & sewer bills will be sent to the property address shown above.
         ✔       Or
                 You have visited DOF’s Mailing Address Update website and indicated that your water & sewer bill
                 should be sent to the mailing address provided on that site. If no information was entered your water
                 & sewer bill be sent to the property address.



Customer Billing Information:
    Please Note:
    A. Water and sewer charges are the legal responsibility of the owner of a property receiving water and/or
       sewer service. The owner’s responsibility to pay such charges is not affected by any lease, license or
       other arrangement, or any assignment of responsibility for payment of such charges. Water and sewer
       charges constitute a lien on the property until paid. In addition to legal action against the owner, a failure
       to pay such charges when due may result in foreclosure of the lien by the City of New York, the property
       being placed in a lien sale by the City or Service Termination.

    B. Original bills for water and/or sewer service will be mailed to the owner, at the property address or to
       an alternate mailing address. DEP will provide a duplicate copy of bills to one other party (such as a
       managing agent), however, any failure or delay by DEP in providing duplicate copies of bills shall in no
       way relieve the owner from his/her liability to pay all outstanding water and sewer charges. Contact DEP
       at (718) 595-7000 during business hours or visit www.nyc.gov/dep to provide us with the other party’s
       information.


Owner’s Approval:
    The undersigned certifies that he/she/it is the owner of the property receiving service referenced above; that he/she/it
    has read and understands Paragraphs A & B under the section captioned “Customer Billing Information”; and that the
    information supplied by the undersigned on this form is true and complete to the best of his/her/its knowledge.

    Print Name of Owner:
    Signature: _________________________________________________Date (mm/dd/yyyy)
    Name and Title of Person Signing for Owner, if applicable:


BCS-7CRF-ACRIS REV. 8/08




                                                                                                           2020032400151101
              Case 19-13898-abl          Doc 131      Entered 04/06/20 15:10:21            Page 74 of 101
                                                   THE CITY OF NEW YORK
                                     DEPARTMENT OF HOUSING PRESERVATION AND DEVELOPMENT

                                               AFFIDAVIT IN LIEU OF REGISTRATION STATEMENT

nyc.gov/hpd

   County of _______________ ) SS.:

   State of New York         )
   _________________________________________________,
                     TARA GORDON LIPTON               being duly sworn, deposes and says:

   1) I am personally familiar with the real property known by the street address of (insert street address):
      ________________________________________________Block______________,
                         255 EAST 74TH STREET 3A                                1429        Lot______________,
                                                                                                       1104
      and make this Affidavit as (describe capacity in which affidavit is made) __________________________
                                                                                             GRANTEE

      in connection with a deed/lease/memorandum of lease (delete inapplicable description) which transfers an
      interest in the above real property, that is dated _______________,
                                                              4/3/2020     and is
      between_________________________
                  THE BANKRUPTCY ESTATE OF and_________________________________.
                                                               TARA  GORDON LIPTON
                        HUNTER LIPTON

   2) The statements made in the Affidavit are true of my own knowledge, and I submit this Affidavit in order
      that this Instrument be accepted for recording without being accompanied by a registration statement, as
      such is defined by Article 2 of Subchapter 4 of Chapter 2 of Title 27 of the Administrative Code of the
      City of New York.

   3) Exemption from registration is claimed because the Instrument affects neither (a) an entire multiple
      dwelling as such is defined by §27-2004(a)(7) of Article 1 of Subchapter 1, of Chapter 2 of Title 27 of the
      Administrative Code of the City of New York and New York State Multiple Dwelling Law §4(7) nor (b)
      a private dwelling as such is defined by §27-2004 (a) (4) of Article 1 of Subchapter 1 of Chapter 2 of
      Title 27 of the Administrative Code of the City of New York and of the New York State Multiple
      Dwelling Law §4(6) that is required to register pursuant to, Article 2 of Subchapter 4 of Chapter 2 of Title
      27 of the Administrative Code of the City of New York. The Instrument does not affect a multiple
      dwelling because it affects the following (check applicable item):

                     a commercial building
                     a one-or two family dwelling whose owner or a family member resides in the dwelling
                 ✔   a condominium unit in a multiple dwelling
                     cooperative corporation shares relating to a single residential unit in a multiple dwelling
                     mineral, gas, water, air or other similar rights not affecting a multiple dwelling
                     lease of commercial space in a multiple dwelling
                     vacant land

   4) I am aware that this Affidavit is required by law to be submitted in order that the Instrument be recorded
      or accepted for recording without being accompanied by a registration statement. I am aware that any
      false statements made in this Affidavit may be punishable as a felony or misdemeanor under Penal Law
      Article 210 or as an offense under Administrative Code of the City of New York §10-154.

                                                          __________________________________________
    Sworn To Before Me This                                                   Signature
                                                                   770 LEXINGTON AVENUE
   ________Day of ________                                         7TH FLOOR
   __________________________                            Address   NEW YORK, NY 10065
                                                                   ___________________________________
         Notary Public                                   Telephone # ________________________________
                                                                                212-829-9090




                                                                                                          2020032400151101
      Case 19-13898-abl        Doc 131     Entered 04/06/20 15:10:21         Page 75 of 101



Affidavit in Lieu of Registration Statement Additional Grantor(s) / Grantee(s)        Attachment

Property
255 EAST 74TH STREET 3A BLOCK:1429, Lot:1104

Grantor(s)

2            TARA GORDON LIPTON




                                                                                     2020032400151101
                               Case 19-13898-abl                               Doc 131            Entered 04/06/20 15:10:21                                   Page 76 of 101
                                                  REAL PROPERTY TRANSFER TAX RETURN
                        - RPT
NEW YORK CITY DEPARTMENT OF FINANCE
                   TM




                                                  (Pursuant to Title 11, Chapter 21, NYC Administrative Code)
Department of Finance




 Instructions: If you are filing this form as part of a Non-Recorded Transfer, mail your completed RPT form to:
 NYC Dept. of Finance, Non-Recorded RPTT Return Processing, 66 John Street, 13th Floor, New York, NY 10038.
 See Instructions on page 17 of this form for further details.                                                                                                          s DO NOT WRITE IN THIS SPACE s
                                                                                                                                                                               FOR OFFICE USE ONLY
  GRANTOR
    l    Name
                THE BANKRUPTCY ESTATE OF HUNTER LIPTON                                                                                                                      SOCIAL SECURITY NUMBER




    l    Grantor is a(n):   n individual  n partnership (see instructions)         n corporation                Telephone Number
         (check one)
                            n single member LLC n (see
                                                     multiple member LLC
                                                          instructions)
                                                                                   n✔ other____________________
                                                                                            ESTATE/TRUST
                                                                                                                                                                                         OR
    l    Permanent mailing address after transfer (number and street)                                                                                                   EMPLOYER IDENTIFICATION NUMBER
                                                                             510 SOUTH 8TH STREET

    l    City and State                                                                                               Zip Code
         LAS VEGAS, NV
                                                                                                                      89101
    l
                                                                                                                                                                           SINGLE MEMBER EIN OR SSN

         Single member’s name if grantor is a single member LLC (see instructions)



  GRANTEE
    l    Name
                TARA GORDON LIPTON
                                                                                                                                                                            SOCIAL SECURITY NUMBER



                                                                                                                                                               0 6 6                5 4            1 2 8 6
    l    Grantee is a(n): n
                          ✔ individual    n partnership (see instructions)         n corporation               Telephone Number
         (check one)
                            n single member LLC n multiple member LLC              n other____________________                                                                           OR
                                                        (see instructions)
    l
                                                                                                                                                                        EMPLOYER IDENTIFICATION NUMBER
         Permanent mailing address after transfer (number and street)
                                                                         255 E. 74TH STREET, UNIT 3A

    l    City and State                                                                                               Zip Code
         NEW YORK, NY
                                                                                                                      10021                                                 SINGLE MEMBER EIN OR SSN

    l    Single member’s name if grantee is a single member LLC (see instructions)



  PROPERTY LOCATION
                                                            LIST EACH LOT SEPARATELY. ATTACH A RIDER IF ADDITIONAL SPACE IS REQUIRED
     l            Address (number and street)                                    Apt.           Borough                 Block                     Lot           # of           Square
                                                                                                                                                                                                  l
                                                                                                                                                                                                        Assessed Value
                                                                                 No.                                                                           Floors           Feet                      of Property

         255 EAST 74TH STREET                                                   3A         MANHATTAN                  1429                       1104           30             3,433                  681,903.00




    l DATE OF TRANSFER TO GRANTEE:___________________________________
                                             4/3/2020                                                                               l PERCENTAGE OF INTEREST TRANSFERRED:_____________
                                                                                                                                                                              100      %
 CONDITION OF TRANSFER. See Instructions
 l Check (3) all of the conditions that apply and fill out the appropriate schedules of this return. Additionally, Schedules1 and 2 must be completed for all transfers.
    a.     n..... Arms length transfer                                                                           o.    n..... Transfer by or to a tax exempt organization (complete Schedule G)
    b.     n..... Transfer in exercise of option to purchase                                                     p.    n..... Transfer of property partly within and partly without NYC
    c.     n..... Transfer from cooperative sponsor to cooperative corporation                                         n..... Transfer of successful bid pursuant to foreclosure
           n..... Transfer by referee or receiver (complete Schedule A)
                                                                                                                 q.
    d.                                                                                                                 n..... Transfer by borrower solely as security for a debt or a transfer by lender solely to return
           n..... Transfer pursuant to marital settlement agreement or divorce decree
                                                                                                                 r.
    e.                                                                                                                           such security
                   (complete Schedule I)
                                                                                                                       n..... Transfer wholly or partly exempt as a mere change of identity or
           n..... Deed in lieu of foreclosure (complete Schedule C)
                                                                                                                 s.                                                                               form of ownership.
    f.                                                                                                                           Complete Schedule M)
    g.     n..... Transfer pursuant to liquidation of an entity (complete Schedule D)                                  n..... Transfer to a REIT or to a corporation or partnership controlled by a REIT.
           n..... Transfer from principal to agent, dummy, strawman or
                                                                                                                 t.
    h.                                                                                                                           (Complete Schedule R)
                                                                                                                       n..... Other transfer in connection with financing (describe): _________________________
                   conduit or vice-versa (complete Schedule E)
    i.     n..... Transfer pursuant to trust agreement or will (attach a copy of trust agreement or will)        u.
                                                                                                                                 ____________________________________________________________________
    j.     n..... Gift transfer not subject to indebtedness                                                            n.....A grant or assignment of a leasehold interest in a tax-free NY area
           n..... Gift transfer subject to indebtedness
                                                                                                                 v.
                                                                                                                       n..... Transfer to an HDFC or an entity controlled by an HDFC. (Complete Schedule L)
    k.
    l.     n..... Transfer to a business entity in exchange for an interest in the business entity               w.
                   (complete Schedule F)                                                                         x.    ............Reserved
    m.     n..... Transfer to a governmental body                                                                y.    ............Reserved
    n.     n..... Correction deed                                                                                z.    n..... Other (describe)_________________________________________________________
                                                                                                                        ✔                      BANKRUPTCY ORDER

                                                                                                                                                                                                  NYC-RPT - Rev. 0.201
                                                                                                            11
                                                                                                                                                                                 202003240015110102
Form NYC-RPT                  Case 19-13898-abl                     Doc 131               Entered 04/06/20 15:10:21                                                    Page 77 of 101                                     Page 2
     l    TYPE OF PROPERTY              (3)                                                                l   TYPE OF INTEREST                                (3)

          n .......... 1-3 family house
                                                                                                      Check box at leFT if you intend to record a document related to this transfer. Check box
     a.
          n .......... Individual residential condominium unit
                                                                                                      at_________________________________________________________
                                                                                                         RIGHT if you do not intend to record a document related to this transfer.
          ✔
     b.
          n .......... Individual cooperative apartment                                                    n                                                                                                               n
                                                                                                           REC.                                                                                              NON REC.


                                                                                                           n                                                                                                               n
     c.                                                                                                        ✔
                                                                                                      a.                                                     Fee.......................................................
          n .......... Commercial condominium unit
                                                                                                                   .......................................



                                                                                                           n                                                                                                               n
     d.                                                                                               b.                                                     leasehold Grant .................................
          n .......... Commercial cooperative
                                                                                                                   .......................................



                                                                                                           n                                                                                                               n
     e.                                                                                               c.           .......................................   leasehold Assignment or Surrender ................


                                                                                                           n                                                                                                               n
     f.       ........ 4 family dwelling                                                              d.           .......................................   easement ............................................
     g. n
                                                                                                           n                                                                                                               n
        .     ..........   Apartment building                                                         e.           .......................................   Subterranean Rights ...........................

          n .......... office building
                                                                                                           n                                                                                                               n
                                                                                                      f.                                                     Development Rights ............................
     h.
                                                                                                                   .......................................


          n ....... Industrial building
                                                                                                           n                                                                                                               n
                                                                                                      g.           .......................................   Stock ...................................................
     i.
          n ........ utility
                                                                                                           n                                                                                                               n
                                                                                                      h.           .......................................   Partnership Interest .............................
     j.
          n ..... oTHeR (describe):___________________________
                                                                                                      i.           .......................................   oTHeR. (describe): ............................
     k.
                                                                                                                                                                  ________________________________

SCHEDULE 1 - DETAILS OF CONSIDERATION
 COMPLETE THIS SCHEDULE FOR ALL TRANSFERS AFTER COMPLETING THE APPROPRIATE SCHEDULES ON PAGES                                                                        5 THROUGH 12.
 ENTER    "ZERO" ON LINE 11 IF THE TRANSFER REPORTED WAS WITHOUT CONSIDERATION.

 1. Cash..........................................................................................................................................l 1.                                                   100,000 00

 2. Purchase money mortgage.......................................................................................................l 2.                                                                             0 00

 3. unpaid principal of pre-existing mortgage(s)............................................................................ l 3.                                                                                  0 00

 4. Accrued interest on pre-existing mortgage(s)........................................................................... l 4.                                                                                   0 00

 5. Accrued real estate taxes......................................................................................................... l 5.                                                                        0 00

 6. Amounts of other liens on property........................................................................................... l 6.                                                                             0 00

 7. Value of shares of stock or of partnership interest received..................................................... l 7.                                                                                         0 00

 8. Value of real or personal property received in exchange..........................................................l 8.                                                                                          0 00
 9. Amount of Real Property Transfer Tax and/or other taxes or expenses of the grantor
    which are paid by the grantee...................................................................................................l 9.                                                                           0 00

10. other (describe):__________________________________________________________... l 10.                                                                                                                           0 00
11. TOTAL CONSIDERATION (add lines 1 through 10 - must equal amount entered on line 1
    of Schedule 2) (see instructions).............................................................................................. l 11. $                                                              100,000 00
                           See instructions for special rules relating to transfers of cooperative units, liquidations, marital
                           settlements and transfers of property to a business entity in return for an interest in the entity.

SCHEDULE 2 - COMPUTATION OF TAX
                                                                                                                                                                                         Payment Enclosed
A.        Payment                   Pay amount shown on line 15 - See Instructions

1.    Total Consideration (from line 11, above).................................................................................l 1.                                                                     100,000 00
2.    excludable liens (see instructions)........................................................................................... l 2.                                                                          0 00
3.    Consideration (line 1 less line 2)...............................................................................................l 3.                                                              100,000 00
4.    Tax Rate (see instructions)....................................................................................................... l 4.                                                                     1         %
5.    HDFC exemption (see Schedule l, line 15) ............................................................................ l 5.                                                                                   0 00
6.    Consideration less HDFC exemption (line 3 less line 5) ......................................................... l 6.                                                                              100,000 00
      Percentage change in beneficial ownership (see instructions) ............................................... l 7.
7.                                                                                                                                                                                                                 100      %
8     Taxable consideration (multiply line 6 by line 7)....................................................................... l 8.                                                                      100,000 00
9.    Tax (multiply line 8 by line 4)................................................................................................... l 9.                                                                1,000 00
10. Credit (see instructions)............................................................................................................ l 10.                                                                    0 00
11. Transfer tax previously paid (see Schedule l, line 18)............................................................. l 11.                                                                                      0 00
12. Tax due (line 9 less line 10 and 11) (if the result is negative, enter zero)................................ l 12.                                                                                       1,000 00
13. Interest (see instructions)......................................................................................................... l 13.                                                                     0 00
14. Penalty (see instructions)......................................................................................................... l 14.                                                                      0 00
15. Total Tax Due (add lines 12, 13 and 14)................................................................................. l 15. $                                                                         1,000 00


                                                                                                    22                                                                                202003240015110102
                             Case 19-13898-abl                                   Doc 131           Entered 04/06/20 15:10:21        Page 78 of 101
Form NYC-RPT                                                                                                                                                             Page 3
SCHEDULE 3 - TRANSFERS INVOLVING MULTIPLE GRANTORS AND/OR GRANTEES
NOTE               If additional space is needed, attach copies of this schedule or an addendum listing all of the information required below.



                                                                                                   GRANTOR(S)
 l   Name                                                                                                                                 SOCIAL SECURITY NUMBER
            TARA GORDON LIPTON

     Grantor is a(n):    ✔ individual       n partnership (see instructions)       n corporation                 Telephone Number
                                                                                                                                    0 6 6       5 4         1 2 8 6
 l                       n
                         n single member LLC           n multiple member LLC       n other____________________
     (check one)
                                                                                                                                                    OR
 l   Permanent mailing address after transfer (number and street)                                                                      EMPLOYER IDENTIFICATION NUMBER

                                                             255 E. 74TH STREET, UNIT 3A

 l   City and State                                                                                              Zip Code
     NEW YORK, NY
                                                                                                                 10021
 l   Single member’s name if grantor is a single member LLC (see instructions)
                                                                                                                                          SINGLE MEMBER EIN OR SSN




 l   Name                                                                                                                                 SOCIAL SECURITY NUMBER




 l   Grantor is a(n):    n individual       n partnership (see instructions)       n corporation                 Telephone Number

                         n single member LLC           n multiple member LLC       n other____________________
     (check one)
                                                                                                                                                    OR
 l   Permanent mailing address after transfer (number and street)                                                                      EMPLOYER IDENTIFICATION NUMBER




 l   City and State                                                                                              Zip Code


 l   Single member’s name if grantor is a single member LLC (see instructions)
                                                                                                                                          SINGLE MEMBER EIN OR SSN




                                                                                                   GRANTEE(S)

 l   Name                                                                                                                                  SOCIAL SECURITY NUMBER




 l   Grantee is a(n): n individual           n partnership (see instructions)      n corporation                 Telephone Number

                         n single member LLC            n multiple member LLC      n other____________________                                       OR
     (check one)


 l   Permanent mailing address after transfer (number and street)
                                                                                                                                        EMPLOYER IDENTIFICATION NUMBER




 l   City and State                                                                                              Zip Code


 l   Single member’s name if grantee is a single member LLC (see instructions)
                                                                                                                                           SINGLE MEMBER EIN OR SSN




 l   Name                                                                                                                                  SOCIAL SECURITY NUMBER




 l   Grantee is a(n): n individual           n partnership (see instructions)      n corporation                 Telephone Number

                         n single member LLC            n multiple member LLC      n other____________________                                       OR
     (check one)


 l   Permanent mailing address after transfer (number and street)
                                                                                                                                        EMPLOYER IDENTIFICATION NUMBER




 l   City and State                                                                                              Zip Code


 l   Single member’s name if grantee is a single member LLC (see instructions)
                                                                                                                                           SINGLE MEMBER EIN OR SSN




                                                                                                         33
                                                                                                                                            202003240015110102
                       Case 19-13898-abl               Doc 131              Entered 04/06/20 15:10:21                     Page 79 of 101

Form NYC-RPT                                                                                                                                                       Page 4



    GRANTOR’S ATTORNEY ▼


    Name of Attorney                                                                                        Telephone Number
                          FRIEDBERG PINKAS PLLC
                                                                                                            (   212   )   672-0068
    Address (number and street)                                                         City and State                            Zip Code
                                   767 THIRD AVENUE, 31ST FLOOR
                                                                                                     NEW YORK, NY                      10017
    EMPLOYER                                                                            SOCIAL
    IDENTIFICATION                                                             OR       SECURITY
    NUMBER                                                                              NUMBER




    GRANTEE’S ATTORNEY ▼


    Name of Attorney                                                                                        Telephone Number
                          FRIEDBERG PINKAS PLLC
                                                                                                            (   212   )   672-0068
    Address (number and street)                                                         City and State                            Zip Code
                                   767 THIRD AVENUE 31ST FLOOR
                                                                                                    NEW YORK, NY
                                                                                                                                       10017
    EMPLOYER                                                                            SOCIAL
    IDENTIFICATION                                                             OR       SECURITY
    NUMBER                                                                              NUMBER




    CERTIFICATION ▼


 I swear or affirm that this return, including any accompanying schedules, affidavits and attachments, has been examined by me and is, to the best of my
 knowledge, a true and complete return made in good faith, pursuant to Title 11, Chapter 21 of the Administrative Code and the regulations issued thereunder.


                                  GRANTOR                                                                          GRANTEE


Sworn to and subscribed to                                                            Sworn to and subscribed to
                                        XX-XXXXXXX
                                        _____________________________                                                          XXX-XX-XXXX
                                                                                                                               _____________________________
                                        EMPLOYER IDENTIFICATION NUMBER OR                                                      EMPLOYER IDENTIFICATION NUMBER OR
before me on this ___________ day       SOCIAL SECURITY NUMBER
                                                                                      before me on this ___________ day        SOCIAL SECURITY NUMBER


                                        THE BANKRUPTCY ESTATE                                                                  TARA GORDON LIPTON
of ___________________, _______. OF HUNTER LIPTON                                     of ___________________, _______.
                                 _____________________________                                                                 _____________________________
                                 Name of Grantor                                                                               Name of Grantee



______________________________ _____________________________                          ______________________________ _____________________________
Signature of Notary            Signature of Grantor                                   Signature of Notary            Signature of Grantee



 Notary's                                                                              Notary's
  stamp                                                                                 stamp
 or seal                                                                               or seal




                                                                                 54
                                                                                                                                        2020032400151101
                Case 19-13898-abl      Doc 131    Entered 04/06/20 15:10:21    Page 80 of 101
Form NYC- RPT                                                                                     ATTACHMENT


                                            CERTIFICATION
I swear or affirm that this return, including any accompanying schedules, affidavits and attachments, has been
examined by me and is, to the best of myknowledge, a true and complete return made in good faith, pursuant
to Title 11, Chapter 21 of the Administrative Code and the regulations issued thereunder.

GRANTORS
                  TARA GORDON LIPTON

EIN/SSN            Name of Grantor                                        Signature of Grantor


EIN/SSN            Name of Grantor                                       Signature of Grantor


EIN/SSN            Name of Grantor                                       Signature of Grantor


EIN/SSN            Name of Grantor                                       Signature of Grantor


EIN/SSN            Name of Grantor                                       Signature of Grantor


EIN/SSN            Name of Grantor                                       Signature of Grantor


EIN/SSN            Name of Grantor                                       Signature of Grantor


EIN/SSN            Name of Grantor                                       Signature of Grantor


EIN/SSN            Name of Grantor                                       Signature of Grantor

GRANTEES

EIN/SSN            Name of Grantee                                        Signature of Grantee


EIN/SSN            Name of Grantee                                        Signature of Grantee


EIN/SSN            Name of Grantee                                        Signature of Grantee


EIN/SSN            Name of Grantee                                        Signature of Grantee


EIN/SSN            Name of Grantee                                        Signature of Grantee


EIN/SSN            Name of Grantee                                        Signature of Grantee


EIN/SSN            Name of Grantee                                        Signature of Grantee


EIN/SSN            Name of Grantee                                        Signature of Grantee


 EIN/SSN           Name of Grantee                                        Signature of Grantee

                                                 4 - Attachment                            2020032400151101
                          Case 19-13898-abl                              Doc 131                Entered 04/06/20 15:10:21                                       Page 81 of 101

Form NYC-RPT                                                                                                                                                                                                  Page 12

  SCHEDULE R - REAL ESTATE INVESTMENT TRUST TRANSFERS - WORKSHEET FOR CONDITIONS 1(a) and 1(b)
     1.        Add lines 1, 2, 7, 8, 9 and 10 from Form NYC-RPT, Schedule 1 and enter total here..........................................................1. $ _________________
                                                                                                                                                               100,000.00
      2 a. Enter total number of REIT shares received ....................................................................................a. 0______________
        b. Enter maximum number of REIT shares into which ownership interests may be converted ...........b. 0______________
          c. Add lines a and b..............................................................................................................................c. 0______________
          d. Enter offering price per share of REIT shares on the date of the transaction reported....................d. 0.00
                                                                                                                         ______________
          e. Multiply line 2c by line 2d ................................................................................................................e. ______________
                                                                                                                                                            0.00
          f.   Enter value of ownership interests received not convertible into REIT shares ................................f. ______________
                                                                                                                               0.00
          g. Add lines e and f ..................................................................................................................................................................2g. _________________
                                                                                                                                                                                                                  0.00
     3.        Multiply line 1 by .40 for condition 1(a) or .50 for condition 1(b) ...........................................................................................3.        _________________

 ● If line 3 is greater than line 2g, the transaction does not qualify as a REIT transfer. DO NOT FILE THIS SCHEDULE. You must file
      Form NYC-RPT and compute your tax due on Schedule 2.
 ● If line 3 is less than or equal to line 2g, the transaction will qualify as a REIT Transfer, provided the other conditions are met. You
      should complete Form NYC-RPT substituting on line 4 of Schedule 2:
                   - .5% instead of 1%;
                   - .7125% instead of 1.425%;
                   - 1.3125% instead of 2.625%

   Instructions for Completing Worksheet                                                                    12

 LINE 1                                                                                                          the grantor received interests in a partnership or corporation
 Where the value of the underlying property transferred or interest                                              controlled by the REIT that may be converted into REIT shares,
 therein is used in determining the consideration for a REIT                                                     enter on line 2b the maximum number of REIT shares into which
 Transfer, you may, but are not required to, report as the value of                                              such interests may be converted and attach an explanation of the
 the real property or interest therein (Form NYC-RPT, Schedule 1,                                                terms of the conversion. If the grantor received interests that may
 line 7), the estimated market value as determined by the                                                        be converted into REIT shares but you believe that the offering
 Department of Finance as reflected on the most recent Notice of                                                 price for the REIT shares into which such interests may be
 Assessment issued by the Department. (See Statements of Audit                                                   converted is not a proper measurement of the value of the interests
 Procedure 93-2-GCT/RPTT, 3/1/93 and 95-1-GCT/RPTT, 7/28/95)                                                     received, do not complete line 2b. Instead, attach an explanation
 Add to the amount reported on line 1 the amount of any mortgages                                                of the terms of the conversion and enter on line 2f the fair market
 and other liens and encumbrances created in contemplation of the                                                value of the interests received. If the grantor received interests in a
 formation of the REIT in the case of condition 1(a) or in                                                       partnership or corporation controlled by the REIT that cannot be
 contemplation of the transaction reported on this Schedule R in the                                             converted into REIT shares at any time, enter on line 2f the fair
 case of condition 1(b).                                                                                         market value of the interests received. If you enter an amount on
                                                                                                                 line 2f, attach an explanation of the method used for determining
 LINE 2                                                                                                          the value of the interests received.
 If the grantor received REIT shares as consideration for the
 transfer, enter on line 2a the number of REIT shares received. If

                                                                                          CERTIFICATION

 I swear or affirm under penalties of perjury that the grantor has no present intention to transfer or convey the REIT shares or interests in a partnership or
 corporation controlled by the REIT received by the grantor as consideration in the transaction reported on this Schedule R within two years of the date of the
 transfer, other than a distribution of such shares or interests to the partners or shareholders of the grantor, and that, to the best of my knowledge, condition 3 above
 regarding the use of the cash proceeds of the REIT offering will be satisfied, if applicable. I further swear or affirm that I will file an amended Form NYC-RPT and
 pay any additional tax due if any such transfer or conveyance occurs within such two-year period or if condition 3 above, if applicable, ceases to be met.
                                            GRANTOR                                                                                                          GRANTEE


Sworn to and subscribed to                            THE BANKRUPTCY ESTATE                                      Sworn to and subscribed to                           TARA GORDON LIPTON
before me on this ___________ day                     OF HUNTER LIPTON
                                                      ____________________________                               before me on this ___________ day                     ___________________________
                                                      Name of Grantor                                                                                                  Name of Grantee
of ___________________, _______                                                                                  of ___________________, _______


_____________________________                         _____________________________                              ______________________________ ___________________________
Signature of Notary                                   Signature of Grantor                                       Signature of Notary            Signature of Grantee




  Notary's                                                                                                         Notary's
   stamp                                                                                                            stamp
  or seal                                                                                                          or seal




                                                                                                            12

                                                                                                                                                                              2020032400151101
                    Case 19-13898-abl                   Doc 131           Entered 04/06/20 15:10:21                       Page 82 of 101
 Form NYC- RPT                                                                                                                                          ATTACHMENT


                                                                  CERTIFICATION
I swear or affirm under penalties of perjury that the grantor has no present intention to transfer or convey the REIT shares or interests in a partnership or corporation
controlled by the REIT received by the grantor as consideration in the transaction reported on this Schedule R within two years of the date of the transfer, other than
 a distribution of such shares or interests to the partners or shareholders of the grantor, and that, to the best of my knowledge, condition 3 above regarding the use
of the cash proceeds of the REIT offering will be satisfied, if applicable. I further swear or affirm that I will file an amended Form NYC-RPT and pay any additional tax
due if any such transfer or conveyance occurs within such two-year period or if condition 3 above, if applicable, ceases to be met.

GRANTORS                                                                               GRANTEES
TARA GORDON LIPTON
Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee



Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee



Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee



Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee



Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee



Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee


Name of Grantor                             Signature of Grantor                        Name of Grantee                             Signature of Grantee



                                                                            12 - Attachment                                               2020032400151101
                        Case 19-13898-abl                         Doc 131                   Entered 04/06/20 15:10:21                               Page 83 of 101
FOR CITY USE ONLY
C1. County Code                          C2. Date Deed                                                                                   REAL PROPERTY TRANSFER REPORT
                                                                             /              / Year
                                             Recorded             Month            Day                                                               STATE OF NEW YORK
                                                                                                                                            STATE BOARD OF REAL PROPERTY SERVICES
C3. Book                                           C4. Page
  OR
C5. CRFN
                                                                                                                                                     RP - 5217NYC
                                                                                                                                                                (
PROPERTY INFORMATION

 1. Property              255                EAST 74TH STREET 3A                                                                     MANHATTAN                                         10021
    Location         STREET NUMBER                        STREET NAME                                                                     BOROUGH                                           ZIP CODE


 2. Buyer       LIPTON                                                                                            TARA GORDON
    Name             LAST NAME / COMPANY                                                                              FIRST NAME



                     LAST NAME / COMPANY                                                                              FIRST NAME


 3. Tax        Indicate where future Tax Bills are to be sent
    Billing    if other than buyer address (at bottom of form)
                                                                            LAST NAME / COMPANY                                                   FIRST NAME
    Address


                   STREET NUMBER AND STREET NAME                                                   CITY OR TOWN                                                           STATE             ZIP CODE

 4. Indicate the number of Assessment                                                                                              4A. Planning Board Approval - N/A for NYC
    Roll parcels transferred on the deed               1                # of Parcels OR                    Part of a Parcel
                                                                                                                                   4B. Agricultural District Notice - N/A for NYC

 5. Deed
    Property
    Size
                       FRONT FEET
                                         X
                                                  DEPTH
                                                                   OR
                                                                                                   ACRES
                                                                                                             .                     Check the boxes below as they apply:
                                                                                                                                   6. Ownership Type is Condominium
                                                                                                                                   7. New Construction on Vacant Land
                                                                                                                                                                                                ✔


 8. Seller
             THE BANKRUPTCY ESTATE OF HUNTER LIPTON
    Name           LAST NAME / COMPANY                                                                              FIRST NAME


             GORDON LIPTON                                                                                    TARA
                   LAST NAME / COMPANY                                                                              FIRST NAME


 9. Check the box below which most accurately describes the use of the property at the time of sale:

 A ✔      One Family Residential             C      Residential Vacant Land                        E         Commercial        G        Entertainment / Amusement            I         Industrial
 B        2 or 3 Family Residential          D      Non-Residential Vacant Land                    F         Apartment         H        Community Service                    J         Public Service

SALE INFORMATION                                                                                               14. Check one or more of these conditions as applicable to transfer:

 10. Sale Contract Date                                      3            24
                                                                        / Day              2020
                                                                                         / Year                   A      Sale Between Relatives or Former Relatives
                                                            Month                                                 B      Sale Between Related Companies or Partners in Business
                                                                                                                  C ✔    One of the Buyers is also a Seller
 11. Date of Sale / Transfer                                 4          /        3       / 2020                   D      Buyer or Seller is Government Agency or Lending Institution
                                                            Month            Day            Year
                                                                                                                  E      Deed Type not Warranty or Bargain and Sale (Specify Below )
                                                                                                                  F      Sale of Fractional or Less than Fee Interest ( Specify Below )
                         $
 12. Full Sale Price
                                      ,                ,1           0       0
                                                                                  ,0        0      0              G      Significant Change in Property Between Taxable Status and Sale Dates
    ( Full Sale Price is the total amount paid for the property including personal property.                      H      Sale of Business is Included in Sale Price
    This payment may be in the form of cash, other property or goods, or the assumption of                        I      Other Unusual Factors Affecting Sale Price ( Specify Below )
    mortgages or other obligations.) Please round to the nearest whole dollar amount.
                                                                                                                  J      None
 13. Indicate the value of personal
 property included in the sale                         ,                          ,
ASSESSMENT INFORMATION - Data should reflect the latest Final Assessment Roll and Tax Bill

                                                                                                                                                                         8
 15. Building Class           R 4                    16. Total Assessed Value (of all parcels in transfer)
                                                                                                                                              ,                ,6                1
                                                                                                                                                                                      ,9       0       3

 17. Borough, Block and Lot / Roll Identifier(s) ( If more than three, attach sheet with additional identifier(s) )

          MANHATTAN 1429 1104
CERTIFICATION            I certify that all of the items of information entered on this form are true and correct (to the best of my knowledge and belief) and I understand that the
 making of any willful false statement of material fact herein will subject me to the provisions of the penal law relative to the making and filing of false instruments.
                                          BUYER                                                                                             BUYER'S ATTORNEY


       BUYER SIGNATURE                                                      DATE                                   LAST NAME                                        FIRST NAME




      STREET NUMBER                  STREET NAME (AFTER SALE)                                                      AREA CODE                   TELEPHONE NUMBER
                                                                                                                                                    SELLER


      CITY OR TOWN                                        STATE                  ZIP CODE                         SELLER SIGNATURE                                                   DATE



                                                                                                                                                                        202003240015120102
                       Case 19-13898-abl                      Doc 131      Entered 04/06/20 15:10:21                       Page 84 of 101



  CERTIFICATION         I certify that all of the items of information entered on this form are true and correct (to the best of my knowledge and belief) and
                        understand that the making of any willful false statement of material fact herein will subject me to the provisions of the penal law relative to
                        the making and filing of false instruments.

                                     BUYER                                                                          BUYER'S ATTORNEY

    BUYER SIGNATURE                                             DATE                       LAST NAME                                 FIRST NAME
255 E. 74TH STREET, UNIT 3A
    STREET NUMBER             STREET NAME (AFTER SALE)                                     AREA CODE             TELEPHONE NUMBER

                                                                                                                    SELLER
                   NEW YORK
                                                         NY             10021
    CITY OR TOWN                                     STATE             ZIP CODE            SELLER SIGNATURE                                       DATE




                                                                                                                                                  2020032400151201
                    Case 19-13898-abl                  Doc 131           Entered 04/06/20 15:10:21                       Page 85 of 101
 Form RP-5217 NYC                                                                                                                                    ATTACHMENT


                                                                  CERTIFICATION
I certify that all of the items of information entered on this form are true and correct (to the best of my knowledge and belief) and understand that the making
of any willful false statement of material fact herein will subject me to the provisions of the penal law relative to the making and filing of false instruments.


BUYERS                                                                               SELLERS
____________________ _______________                                                   ____________________ _______________
Buyer Signature                            Date                                        Seller Signature                           Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                   ____________________ _______________
Buyer Signature                            Date                                        Seller Signature                           Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                   ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                   ____________________ _______________
Buyer Signature                            Date                                        Seller Signature                           Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

____________________ _______________                                                  ____________________ _______________
Buyer Signature                            Date                                       Seller Signature                            Date

                                                                                                                                           2020032400151201
                       Case 19-13898-abl                       Doc 131         Entered 04/06/20 15:10:21                          Page 86 of 101
                                                                                                TP-584-NYC (9/19)
                                                                                                                                Recording office time stamp
                       Department of Taxation and Finance

                       Combined Real Estate Transfer Tax Return,
                       Credit Line Mortgage Certificate, and
                       Certification of Exemption from the
                       Payment of Estimated Personal Income
                       Tax for the Conveyance of Real Property
                       Located in New York City
See Form TP-584-NYC-I, Instructions for Form TP-584-NYC, before completing this form. Print or type.
Schedule A – Information relating to conveyance
    Grantor/Transferor         Name (if individual, last, first, middle initial) (		
                                                                                   ✔ mark an X if more than one grantor) 		                 Social Security number (SSN)
                               THE BANKRUPTCY ESTATE OF HUNTER LIPTON
       Individual
       Corporation             Mailing address				                                                                                          SSN
                                              510 SOUTH 8TH STREET
       Partnership
✔      Estate/Trust            City                                          State                                        ZIP code          Employer identification number (EIN)
       Single member LLC       LAS VEGAS                                NV                               89101
       Multi-member LLC        Single member’s name if grantor is a single member LLC (see instructions)
                               					                                                                                                        Single member EIN or SSN
       Other
    Grantee/Transferee         Name (if individual, last, first, middle initial) (		 mark an X if more than one grantee)		                  SSN
✔      Individual              LIPTON, TARA GORDON
       Corporation             Mailing address				
                                              255 E. 74TH STREET, UNIT 3A                                                                   SSN
       Partnership
       Estate/Trust            City                                          State                                        ZIP code          EIN
       Single member LLC       NEW YORK                                 NY                               10021
       Multi-member LLC        Single member’s name if grantee is a single member LLC (see instructions)
                               					                                                                                                        Single member EIN or SSN
       Other
Location and description of property conveyed
 Tax map designation –      SWIS code        Street address                                                           City, town, or village       County
 Section, block & lot       (six digits)
 (include dots and dashes)
            1 - 1429 - 1104               650000                    255 EAST 74TH STREET Unit 3A                                NEW YORK                MANHATTAN /
                                                                                                                                                         NEW YORK


Type of property conveyed (mark an X in applicable box)
                                                      Date of conveyance
1   One- to three-family house 6 Apartment building                                                                                        Percentage of real property
2   Residential cooperative    7 Office building          4         3     2020                                                             conveyed which is residential
                                                        month      day    year
3 ✔ Residential condominium    8 Four-family dwelling                                                                                      real property           100 %
4   Vacant land                9 Other		                 Contract executed on or before                                                            (see instructions)
                          				                           April 1, 2019 (see instructions)
5   Commercial/Industrial

Condition of conveyance (mark all that apply)             f.    Conveyance which consists of a                       l.       Option assignment or surrender
a.		   ✔   Conveyance of fee interest                           mere change of identity or form of
                                                                ownership or organization (attach
                                                                Form TP-584.1, Schedule F)                         m.         Leasehold assignment or surrender
b.		 Acquisition of a controlling interest (state
     percentage acquired                       %)        g.     Conveyance for which credit for tax                 n.        Leasehold grant
                                                                previously paid will be claimed (attach
                                                                Form TP-584.1, Schedule G)
c.  Transfer of a controlling interest (state                                                                       o.        Conveyance of an easement
	 	 percentage transferred                _%) h.                Conveyance of cooperative apartment(s)
                                                                                                                    p.        Conveyance for which exemption
d.		       Conveyance to cooperative housing              i.    Syndication                                                   from transfer tax claimed (complete
           corporation                                                                                                        Schedule B, Part 4)
                                                 j.             Conveyance of air rights or                         q.        Conveyance of property partly within
e.		 Conveyance pursuant to or in lieu of                       development rights                                            and partly outside the state
     foreclosure or enforcement of security k.                  Contract assignment                                 r.        Conveyance pursuant to divorce or separation
     interest (attach Form TP-584.1, Schedule E)                                                                    s.        Other (describe)
 For recording officer’s use          Amount received                                       Date received                                  Transaction number
		                                    Schedule B, Part 1 $
		                                    Schedule B, Part 2 $
		                                    Schedule B, Part 3 $
                                                                                                                                                   202003240015130102
                            Case 19-13898-abl                           Doc 131              Entered 04/06/20 15:10:21                                  Page 87 of 101
Page 2 of 4         TP-584-NYC (9/19)
                               (7/19)

Schedule B – Real estate transfer tax return (Tax Law, Article 31)
Part 1 – Computation of tax due (in addition to the tax on line 4, you must compute the tax on lines 5a and 5b, if applicable)
 1 Enter amount of consideration for the conveyance (if you are claiming a total exemption from tax, mark the
      exemption claimed box, enter consideration and proceed to Part 4) .................................                     Exemption claimed                   1.                           100,000      00
 2 Continuing lien deduction (see instructions if property is taken subject to mortgage or lien) ........................................... 2.                                                      0      00
 3 Taxable consideration (subtract line 2 from line 1) .................................................................................................... 3.                                 100,000      00
 4 Tax: $2 for each $500, or fractional part thereof, of consideration on line 3......................................................... 4.                                                       400      00
5a Tax: $1.25 for each $500, or fractional part thereof, of consideration for the conveyance of residential real
       property located in New York City if the amount on line 3 is $3 million or more (see instructions) ...................... 5a.                                                                       0 00
5b Tax: $1.25 for each $500, or fractional part thereof, of consideration for the conveyance of property located in
       New York City other than residential real property, if the amount on line 1 is $2 million or more (see instructions) 5b.                                                                        0    00
 6 Total before credit(s) claimed (add lines 4, 5a, and 5b) ............................................................................................ 6.                                          400    00
 7 Amount of credit claimed for tax previously paid (see instructions and attach Form TP-584.1, Schedule G) ................ 7.                                                                        0    00
 8 Total tax due* (subtract line 7 from line 6) ................................................................................................................. 8.                                 400    00

Part 2 – Computation of additional tax due on the conveyance of residential real property for $1 million or more (see instructions)
 1 Enter amount of consideration for conveyance (from Part 1, line 1) ........................................................................ 1.          100,000 00
 2 Taxable consideration (multiply line 1 by the percentage of the premises which is residential real property, as shown in Schedule A) .... 2.            100,000 00
 3 Total additional transfer tax due* (multiply line 2 by 1% (.01)) ................................................................................... 3.       0 00

Part 3 – Computation of supplemental tax due on the conveyance of residential real property, or interest therein,
         located in New York City, for $2 million or more (see instructions)
 1 Enter amount of consideration for conveyance (from Part 1, line 1) ........................................................................                               1.                100,000 00
 2 Taxable consideration (multiply line 1 by the percentage of the premises which is residential real property, as shown in Schedule A) ....                                 2.                100,000 00
 3 Total supplemental transfer tax due* (multiply line 2 by tax rate, see instruction for rates) ...........................................                                 3.                      0 00
    * The total tax (from Part 1, line 8; Part 2, line 3; and Part 3, line 3 above) is due within 15 days from
      the date of conveyance.
Part 4 – Explanation of exemption claimed on Part 1, line 1 (mark any boxes that apply)
The conveyance of real property is exempt from the real estate transfer tax for the following reason:
a. Conveyance is to the United Nations, the United States of America, New York State, or any of their instrumentalities,
   agencies, or political subdivisions (or any public corporation, including a public corporation created pursuant to agreement
   or compact with another state or Canada).......................................................................................................................................... a

b. Conveyance is to secure a debt or other obligation............................................................................................................................ b

c. Conveyance is without additional consideration to confirm, correct, modify, or supplement a prior conveyance................................ c

d. Conveyance of real property is without consideration and not in connection with a sale, including conveyances conveying
   realty as bona fide gifts........................................................................................................................................................................ d

e. Conveyance is given in connection with a tax sale............................................................................................................................. e

f. Conveyance is a mere change of identity or form of ownership or organization where there is no change in beneficial
   ownership. (This exemption cannot be claimed for a conveyance to a cooperative housing corporation of real property
   comprising the cooperative dwelling or dwellings.) Attach Form TP-584.1, Schedule F..................................................................... f

g. Conveyance consists of deed of partition............................................................................................................................................ g

h. Conveyance is given pursuant to the federal Bankruptcy Act............................................................................................................. h

i. Conveyance consists of the execution of a contract to sell real property, without the use or occupancy of such property, or
   the granting of an option to purchase real property, without the use or occupancy of such property.................................................. i

j. Conveyance of an option or contract to purchase real property with the use or occupancy of such property where the
   consideration is less than $200,000 and such property was used solely by the grantor as the grantor’s personal residence
   and consists of a one-, two-, or three-family house, an individual residential condominium unit, or the sale of stock
   in a cooperative housing corporation in connection with the grant or transfer of a proprietary leasehold covering an
   individual residential cooperative apartment....................................................................................................................................... j

k. Conveyance is not a conveyance within the meaning of Tax Law, Article 31, § 1401(e) (attach documents
   supporting such claim) ............................................................................................................................................................................ k



                                                                                                                                                                          202003240015130102
                   Case 19-13898-abl              Doc 131            Entered 04/06/20 15:10:21              Page 88 of 101
                                                                                                                  Page 3 of 4 TP-584-NYC (9/19)
                                                                                                                                         (7/19)

Schedule C – Credit Line Mortgage Certificate (Tax Law, Article 11)
Complete the following only if the interest being transferred is a fee simple interest.
I (we) certify that: (mark an X in the appropriate box)

1. ✔ The real property being sold or transferred is not subject to an outstanding credit line mortgage.

2.     The real property being sold or transferred is subject to an outstanding credit line mortgage. However, an exemption from the tax
       is claimed for the following reason:
       a      The transfer of real property is a transfer of a fee simple interest to a person or persons who held a fee simple interest in the
       		     real property (whether as a joint tenant, a tenant in common or otherwise) immediately before the transfer.

       b     The transfer of real property is (A) to a person or persons related by blood, marriage or adoption to the original obligor 		
       		    or to one or more of the original obligors or (B) to a person or entity where 50% or more of the beneficial interest in such real
       		    property after the transfer is held by the transferor or such related person or persons (as in the case of a transfer to a 		
       		    trustee for the benefit of a minor or the transfer to a trust for the benefit of the transferor).


       c     The transfer of real property is a transfer to a trustee in bankruptcy, a receiver, assignee, or other officer of a court.

       d     The maximum principal amount secured by the credit line mortgage is $3,000,000 or more, and the real property being sold
       		    or transferred is not principally improved nor will it be improved by a one- to six-family owner-occupied residence or dwelling.


 		Note: for purposes of determining whether the maximum principal amount secured is $3,000,000 or more as described
   above, the amounts secured by two or more credit line mortgages may be aggregated under certain circumstances. See
   TSB-M-96(6)-R for more information regarding these aggregation requirements.

       e     Other (attach detailed explanation).

3.     The real property being transferred is presently subject to an outstanding credit line mortgage. However, no tax is due for the
       following reason:
       a     A certificate of discharge of the credit line mortgage is being offered at the time of recording the deed.

       b     A check has been drawn payable for transmission to the credit line mortgagee or his agent for the balance due, and a
             satisfaction of such mortgage will be recorded as soon as it is available.

4.     The real property being transferred is subject to an outstanding credit line mortgage recorded in
       (insert liber and page or reel or other identification of the mortgage). The maximum principal amount of debt or obligation secured
       by the mortgage is                                   . ­No exemption from tax is claimed and the tax of
       is being paid herewith. (Make check payable to county clerk where deed will be recorded or, if the recording is to take place in
       New York City but not in Richmond County, make check payable to the NYC Department of Finance.)

Signature (both the grantor(s) and grantee(s) must sign)

The undersigned certify that the above information contained in schedules A, B, and C, including any return, certification, schedule, or
attachment, is to the best of his/her knowledge, true and complete, and authorize the person(s) submitting such form on their behalf to receive
a copy for purposes of recording the deed or other instrument effecting the conveyance.



               Grantor signature                             Title                          Grantee signature                             Title




               Grantor signature                             Title                          Grantee signature                             Title

Reminder: Did you complete all of the required information in Schedules A, B, and C? Are you required to complete Schedule D? If you
marked e, f, or g in Schedule A, did you complete Form TP-584.1? If the contract was executed prior to April 1, 2019, did you attach the
necessary verification? Have you attached your check(s) made payable to the county clerk where recording will take place or, if the recording
is in the New York City boroughs of Manhattan, Bronx, Brooklyn, or Queens, to the NYC Department of Finance? If no recording is required,
send this return and your check(s), made payable to the NYS Department of Taxation and Finance, directly to the NYS Tax Department,
RETT Return Processing, PO Box 5045, Albany NY 12205-0045. If not using U.S. Mail, see Publication 55, Designated Private Delivery
Services.

                                                                                                                           2020032400151301
                   Case 19-13898-abl            Doc 131            Entered 04/06/20 15:10:21                Page 89 of 101



Signature (both the grantor(s) and grantee(s) must sign)

The undersigned certify that the above information contained in schedules A, B, and C, including any return, certification, schedule, or
attachment, is to the best of his/her knowledge, true and complete, and authorize the person(s) submitting such form on their behalf to receive
a copy for purposes of recording the deed or other instrument effecting the conveyance.



               Grantor signature                           Title                        Grantee signature                         Title




               Grantor signature                           Title                        Grantee signature                         Title




                                                                                                                    2020032400151301
                     Case 19-13898-abl               Doc 131          Entered 04/06/20 15:10:21                  Page 90 of 101
Page 4 of 4               (9/19)
               TP-584-NYC (7/19)

Schedule D – Certification of exemption from the payment of estimated personal income tax (Tax Law, Article 22, § 663)
Complete the following only if a fee simple interest or a cooperative unit is being transferred by an individual or estate or trust.

If the property is being conveyed by a referee pursuant to a foreclosure proceeding, proceed to Part 2, mark the second box under
Exemptions for nonresident transferor(s)/seller(s), and sign at bottom.
Part 1 – New York State residents
If you are a New York State resident transferor(s)/seller(s) listed in Form TP‑584-NYC, Schedule A (or an attachment to Form TP‑584-NYC),
you must sign the certification below. If one or more transferors/sellers of the real property or cooperative unit is a resident of New York State,
each resident transferor/seller must sign in the space provided. If more space is needed, photocopy this Schedule D and submit as many
schedules as necessary to accommodate all resident transferors/sellers.

Certification of resident transferor(s)/seller(s)
This is to certify that at the time of the sale or transfer of the real property or cooperative unit, the transferor(s)/seller(s) as signed below was
a resident of New York State, and therefore is not required to pay estimated personal income tax under Tax Law, § 663(a) upon the sale or
transfer of this real property or cooperative unit.
Signature                                                     Print full name                                              Date


Signature                                                     Print full name                                              Date


Signature                                                     Print full name                                              Date


Signature                                                     Print full name                                              Date



Note: A resident of New York State may still be required to pay estimated tax under Tax Law, § 685(c), but not as a condition of recording a
deed.

Part 2 – Nonresidents of New York State
If you are a nonresident of New York State listed as a transferor/seller in Form TP-584-NYC, Schedule A (or an attachment to
Form TP-584-NYC) but are not required to pay estimated personal income tax because one of the exemptions below applies under Tax
Law, § 663(c), mark the box of the appropriate exemption below. If any one of the exemptions below applies to the transferor(s)/seller(s),
that transferor(s)/seller(s) is not required to pay estimated personal income tax to New York State under Tax Law, § 663. Each nonresident
transferor/seller who qualifies under one of the exemptions below must sign in the space provided. If more space is needed, photocopy this
Schedule D and submit as many schedules as necessary to accommodate all nonresident transferors/sellers.

If none of these exemption statements apply, you must complete Form IT‑2663, Nonresident Real Property Estimated Income Tax Payment
Form, or Form IT-2664, Nonresident Cooperative Unit Estimated Income Tax Payment Form. For more information, see Payment of estimated
personal income tax, on Form TP-584-NYC-I, page 1.
Exemption for nonresident transferor(s)/seller(s)
This is to certify that at the time of the sale or transfer of the real property or cooperative unit, the transferor(s)/seller(s) (grantor) of this real
property or cooperative unit was a nonresident of New York State, but is not required to pay estimated personal income tax under Tax Law,
§ 663 due to one of the following exemptions:
            The real property or cooperative unit being sold or transferred qualifies in total as the transferor’s/seller’s principal residence
            (within the meaning of Internal Revenue Code, section 121) from 		                     to              (see instructions).
                                                                                         Date             Date

            The transferor/seller is a mortgagor conveying the mortgaged property to a mortgagee in foreclosure, or in lieu of foreclosure with
            no additional consideration.

            The transferor or transferee is an agency or authority of the United States of America, an agency or authority of the state of
            New York, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National
            Mortgage Association, or a private mortgage insurance company.

Signature                                                     Print full name                                              Date


Signature                                                     Print full name                                              Date


Signature                                                     Print full name                                              Date


Signature                                                     Print full name                                              Date


                                                                                                                                  2020032400151301
                     Case 19-13898-abl               Doc 131          Entered 04/06/20 15:10:21                  Page 91 of 101

Certification of resident transferor(s)/seller(s)
This is to certify that at the time of the sale or transfer of the real property or cooperative unit, the transferor(s)/seller(s) as signed below was a
resident of New York State, and therefore is not required to pay estimated personal income tax under Tax Law, section 663(a) upon the sale or
transfer of this real property or cooperative unit.
Signature                                                    Print full name                                              Date


Signature                                                    Print full name                                              Date


Signature                                                    Print full name                                              Date


Signature                                                    Print full name                                              Date




Exemption for nonresident transferor(s)/seller(s)
This is to certify that at the time of the sale or transfer of the real property or cooperative unit, the transferor(s)/seller(s) (grantor) of this real
property or cooperative unit was a nonresident of New York State, but is not required to pay estimated personal income tax under Tax Law,
section 663 due to one of the following exemptions:
             The real property or cooperative unit being sold or transferred qualifies in total as the transferor’s/seller’s principal residence
             (within the meaning of Internal Revenue Code, section 121) from                     to             (see instructions).
                                                                                         Date             Date

             The transferor/seller is a mortgagor conveying the mortgaged property to a mortgagee in foreclosure, or in lieu of foreclosure with
             no additional consideration.

             The transferor or transferee is an agency or authority of the United States of America, an agency or authority of the state of
             New York, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National
             Mortgage Association, or a private mortgage insurance company.

 Signature                                                    Print full name                                              Date


 Signature                                                    Print full name                                              Date


 Signature                                                    Print full name                                              Date


 Signature                                                    Print full name                                              Date




                                                                                                                              2020032400151301
                        Case 19-13898-abl                      Doc 131              Entered 04/06/20 15:10:21     Page 92 of 101
    TP-584
.                      TRANSFERS INVOLVING MULTIPLE GRANTORS AND/OR GRANTEESghfg ggjjghghgf
    NOTE Form    N space is needed, attach copies of this schedule or an addendum listing all of the information required below.
          If additional

               Form N
    Grantor/Transferor       Name (if individual, last, first, middle initial) ( GORDON LIPTON, TARA                      Social security number
    ✔
        Individual
        Corporation          Mailing address 255 E. 74TH STREET, UNIT 3A                                                  Social security number
        Partnership
        Estate/Trust         City                                                  State               ZIP code           Federal EIN
        Single member LLC    NEW YORK                                              NY                  10021
        Multi-member LLC     Country
        Other
                             Single member’s name if grantor/grantee is a single member LLC                               Single member EIN or SSN


                             Name (if individual, last, first, middle initial) (                                          Social security number
        Individual
        Corporation          Mailing address                                                                              Social security number
        Partnership
        Estate/Trust         City                                                  State               ZIP code           Federal EIN
        Single member LLC
        Multi-member LLC     Country
        Other
                             Single member’s name if grantor/grantee is a single member LLC                               Single member EIN or SSN


                             Name (if individual, last, first, middle initial) (                                          Social security number
        Individual
        Corporation          Mailing address                                                                              Social security number
        Partnership
        Estate/Trust         City                                                  State               ZIP code           Federal EIN
        Single member LLC
        Multi-member LLC     Country
        Other
                             Single member’s name if grantor/grantee is a single member LLC                               Single member EIN or SSN


                             Name (if individual, last, first, middle initial) (                                          Social security number

        Individual
        Corporation          Mailing address                                                                              Social security number
        Partnership
                             City                                                  State               ZIP code           Federal EIN
        Estate/Trust
        Single member LLC
        Multi-member LLC     Country
        Other
                             Single member’s name if grantor/grantee is a single member LLC                               Single member EIN or SSN


                             Name (if individual, last, first, middle initial) (                                          Social security number

        Individual
        Corporation          Mailing address                                                                              Social security number
        Partnership
                             City                                                  State               ZIP code           Federal EIN
        Estate/Trust
        Single member LLC
        Multi-member LLC     Country
        Other
                             Single member’s name if grantor/grantee is a single member LLC                               Single member EIN or SSN




                                                                                                                            202003240015130102
         Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 93 of 101




     EXHIBIT “D”
             Bill of Sale (Personal Property in NY Apt.

                             and Aspen Timeshare)




00643192.2 AMSLLP

Settlement Agreement - Page | 15
110821131.1
  Case 19-13898-abl        Doc 131     Entered 04/06/20 15:10:21         Page 94 of 101




                                     BILL OF SALE


        For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Bankruptcy Estate of HUNTER LIPTON (“Debtor”), by and
through the Court appointed Chapter 7 Trustee Shelley D. Krohn (“Trustee”), in
connection with Chapter 7 Bankruptcy Case pending in the United States Bankruptcy
Court, District of Nevada, as Bankruptcy Case No. BK-S-19-13898-ABL (the
“Bankruptcy Estate”), does hereby grant, bargain, transfer, sell, assign, convey and
deliver to Tara Lipton (together, “Buyer”), 100% of the Estate’s right, title and interest in
and to any and all personal property and contents, including but not limited to, furniture,
furnishings, artwork, and personalty, reposing in the New York apartment located at [E.
74th Street, New York, New York, Apartment 3A] and the Aspen Timeshare as of the
Effective Date (the “Property”), including but not limited to that Property identified in
Exhibit “A”, attached hereto and made a part hereof.

        Trustee, for herself, successors and assigns, hereby covenants and agrees that, at
any time and from time to time upon the written request of Buyer, Trustee will do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged and
delivered, all such further acts, deeds, assignments, transfers, conveyances, powers of
attorney and assurances as may be reasonably required by Buyer in order to assign,
transfer, set over, convey, assure and confirm unto and vest in Buyer, her successors and
assigns, title to the assets sold, conveyed and transferred by this Bill of Sale.


       IN WITNESS WHEREOF, Seller has duly executed this Bill of Sale as of
April __, 2020.
                                       THE BANKRUPTCY ESTATE OF
                                       HUNTER LIPTON, Nevada Bankruptcy
                                       Case No. BK-S-19-13898-ABL


                                                  By: _____________________
                                                      Shelley D. Krohn,
                                                      Chapter 7 Trustee for the
                                                      Bankruptcy Estate of Hunter Lipton




110807556.1
  Case 19-13898-abl         Doc 131    Entered 04/06/20 15:10:21         Page 95 of 101




                                      EXHIBIT A

Video clips of personal property, including, but not limited to the following:

                                      Living Room
TV
Sound Bar
Large round glass/crystal decorative
Glass/crystal round decoration
Green glass dog
Cowhide bench
2 small cowhide pillows
Michael Jordan cardboard cutout
Orchid on coffee table (real or fake)
Light Blue Couch
Large Painting Behind Couch - Painting with balloon arches and neighborhood under
construction (Living room)
1 Black Living Room Chair
2 Matching Crème Living Room Chairs
Glass Coffee Table
Small standing book shelf

                                          Office
IMac
Apple Keyboard/ Mouse
Macbook
Ipad
2 pictures above computer
2 white office chairs

                                         Kitchen
Espresso Machine
2 Mid Century Modern Chairs
White Tea Kettle

                                        Entry Way
Crystal Chandelier
Green bench
Green/blue pillow



                                             2
110807556.1
  Case 19-13898-abl          Doc 131     Entered 04/06/20 15:10:21    Page 96 of 101




                                Hallway/Entry of Bedroom
Painting Hallway – Abstract (red, green, white)
Painting Hallway – Picture of a Band



                                           Hallway
Art
      a) Black/red/white blocks (painting)
      b) White canvas painting of woman lying in a carriage



                                         Game Room
Art
      a) Painting of shadow person with arms raised (Brown and Tan)
      b) Painting of cows grazing outside
      c) Painting of Man running (blue pants/red shirt)
TV
Sound bar
Buddha
Xbox 360
2 wireless Xbox 360 remotes
Small Gray Bench
White Couch
2 White Stools

                                      Master Bedroom
Bedroom Set
   a) Headboard
   b) Bedframe
   c) Kind bed
Lounge Chair in bedroom (tan)
Wood end table
Multi-line telephone
Bedroom Art
   a) Gold frame w/ picture of woman
   b) 2 Tiny dancing Shiva
   c) White frame w/ picture of 3 men in blue suits
   d) 3 matching dark wood frames with pictures
   e) Picture of multicolored circle
Smart TV
Sound bar




                                                  3
110807556.1
  Case 19-13898-abl         Doc 131       Entered 04/06/20 15:10:21   Page 97 of 101




                                      Children’s Room – 1
1 White Desk Chairs
1 Black Desk Chair
1 Bed



                                      Children’s Room – 2
1 White Desk Chair
2 White Bean Bag Chairs

                                      Children’s Room – 3
1 White Desk Chair
1 Bed

                                        Laundry Room
1 Washing Machine
1 Drying Machine

                                        Miscellaneous
Towels
Sheets, blankets, pillows
China
Vases
Mirror
Silverware
Plates, bowls
Pots/pans
Guitars
Golf clubs
Bikes
Art:
a)       Dive into the ocean/beach
b)       Blue white painting
c)       Black white large painting
d)       Young girl portrait




                                               4
110807556.1
         Case 19-13898-abl   Doc 131   Entered 04/06/20 15:10:21   Page 98 of 101




     EXHIBIT “E”
         Stipulation & Order to Dismiss State Court

                        Action with Prejudice




00643192.2 AMSLLP

Settlement Agreement - Page | 16
110821131.1
     Case 19-13898-abl       Doc 131      Entered 04/06/20 15:10:21         Page 99 of 101




      SAO
 1
      Lenard E. Schwartzer, Esq.
 2    NV Bar No. 0399
      Jeanette E. McPherson, Esq.
 3    NV Bar No. 5423
      SCHWARTZER & MCPHERSON LAW FIRM
 4
      2850 South Jones Boulevard, Suite 1
 5    Las Vegas, Nevada 89146-5308
      Telephone: (702) 228-7590
 6    Facsimile: (702) 892-0122
 7    E-Mail: bkfilings@s-mlaw.com
      Attorneys for Shelley D. Krohn, Chapter 7 Bankruptcy Trustee
 8    and Real Party in Interest
 9                                         DISTRICT COURT
                                        CLARK COUNTY, NEVADA
10
11      HUNTER LIPTON, an individual,                       Case No.: A-19-794699-C
                                                            Dept. No.: 20
12                   Plaintiff,
13             vs.                                          STIPULATION AND ORDER TO
14                                                          DISMISS CASE WITH PREJUDICE
        MDF HOLDINGS, LLC, a Delaware limited
15      liability company; HERBERT FEINBERG,
        individually; DOES I-X; and ROE
16      COMPANIES XI-XX, inclusive,
17
                     Defendant.
18
               Defendant MDF HOLDINGS, LLC, a Delaware limited liability company; HERBERT
19
      FEINBERG, individually (“Defendants”), and Court Appointed Chapter 7 Trustee Shelley D.
20
      Krohn (“Trustee”) of the Bankruptcy Estate of Plaintiff HUNTER LIPTON (“Plaintiff”), and as
21
      Trustee the real party in interest in the place of and in the stead of Plaintiff as the Chapter 7
22
      Trustee, (collectively, the “Parties”), all by and through counsel, hereby enter into this stipulation
23
      and order to dismiss the above-captioned case with prejudice.
24
                                                  RECITALS
25
               WHEREAS, on May 13, 2019, Plaintiff commenced the above-captioned pending lawsuit
26
      against MDF and Feinberg, in the Eighth Judicial District Court, Clark County, Nevada, pending
27
      as Case No. A-19-794699-C, in Department No. 20 (hereinafter the “State Court Action”).
28


                                                    Page 1 of 3
      110806652.1
     Case 19-13898-abl      Doc 131     Entered 04/06/20 15:10:21       Page 100 of 101




 1             WHEREAS, on June 20, 2019 (“Petition Date”), Plaintiff filed a voluntary petition for
 2    relief under Chapter 7 of the Bankruptcy Code, thereby commencing bankruptcy Case No. BK-
 3    S-19-13898-ABL (the “Bankruptcy Case”).
 4             WHEREAS, Shelley D. Krohn is the duly appointed and acting Chapter 7 Trustee in the
 5    Plaintiff’s Bankruptcy Case.
 6             WHEREAS, the Trustee, on behalf of the Plaintiff’s Bankruptcy Estate, and in the place
 7    and in the stead of Plaintiff, and Defendants MDF and Feinberg entered into a settlement
 8    agreement which provided for, among other things, a stipulation to dismiss the above-captioned
 9    State Court Action with prejudice.
10             THEREFORE, pursuant to the settlement reached between the Parties, the Parties hereto
11    agree and stipulate as follows:
12            IT IS HEREBY STIPULATED that the above-captioned action shall hereby be
13    DISMISSED WITH PREJUDICE.
14            IT IS FURTHER STIPULATED that all hearings, trial and any deadlines are hereby
15    VACATED.
16            IT IS FURTHER STIPULATED that all Parties to bear their own fees and costs, subject
17
      to the terms set forth in the Settlement Agreement entered into between the Parties.
18
              IT IS FURTHER STIPULATED that the Bankruptcy Court shall retain jurisdiction over
19
      the Settlement Agreement entered into between the Parties.
20
               IT IS SO STIPULATED AND AGREED.
21
      DATED: April __, 2020                              DATED: April ___, 2020.
22
      SCHWARTZER & MCPHERSON LAW                         LEWIS ROCA ROTHGERBER
23                                                       CHRISTIE LLP
      FIRM
24
      /s/Lenard Schwartzer                               /s/ Ogonna Brown         _____________
25                                                       Ogonna M. Brown, Esq. (NBN 7589)
      Lenard E. Schwartzer, Esq. (NBN 0399)              Adrienne Brantley-Lomeli, Esq.
26    2850 South Jones Boulevard, Suite 1                (NBN 14486)
      Las Vegas, Nevada 89146-5308                       3993 Howard Hughes Parkway, Suite 600
27    E-Mail: bkfilings@s-mlaw.com                       Las Vegas, NV 89169
      Attorneys for Shelley D. Krohn, Chapter 7          Attorneys for Defendants MDF Holdings, LL
28    Bankruptcy Trustee and Real Party in Interest     and Herb Feinberg


                                                 Page 2 of 3
      110806652.1
     Case 19-13898-abl          Doc 131    Entered 04/06/20 15:10:21       Page 101 of 101




 1                                                    ORDER
 2                  Based upon the above stipulation, and good cause appearing,
 3                  IT IS HEREBY ORDERED that this Stipulation is hereby GRANTED.
 4                  IT IS FURTHER ORDERED that the above-captioned case shall hereby be
 5      DISMISSED WITH PREJUDICE.
 6
                IT IS FURTHER ORDERED that all hearings, trial and any deadlines are hereby
 7
        ordered VACATED.
 8
                IT IS FURTHER ORDERED that all Parties to bear their own fees and costs, subject to
 9
        the terms set forth in the Settlement Agreement entered into between the Parties.
10
                    IT IS FURTHER ORDERED that the Bankruptcy Court shall retain jurisdiction over
11
        the Settlement Agreement entered into between the Parties.
12
                    IT IS SO ORDERED.
13
        DATED this _____ day of ________________, 2020
14
15                                                    _____________________________________
                                                      DISTRICT COURT JUDGE
16                                                    Case No. A- A-19-794699-C
17     Respectfully submitted by:
18    SCHWARTZER & MCPHERSON LAW FIRM

19
20    Lenard E. Schwartzer, Esq. (NBN 0399)
      Jeanette E. McPherson, Esq. (NBN 5423)
21    2850 South Jones Boulevard, Suite 1
      Las Vegas, Nevada 89146-5308
22    Telephone: (702) 228-7590 )
23    Facsimile: (702) 892-0122
      E-Mail: bkfilings@s-mlaw.com
24
      Attorneys for Shelley D. Krohn, Chapter 7 Bankruptcy Trustee
25    and Real Party in Interest
26
27
28


                                                     Page 3 of 3
      110806652.1
